Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 1 of 99 PageID #: 7732




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

   STATES OF NEW YORK,
   MASSACHUSETTS, WASHINGTON,
   COLORADO, CONNECTICUT,
   DELAWARE, DISTRICT OF COLUMBIA,
   HAWAII, ILLINOIS, IOWA, NEW
   MEXICO, NORTH CAROLINA, OREGON,
   PENNSYLVANIA, RHODE ISLAND,
   VERMONT, and VIRGINIA,
                                                    CIVIL ACTION NO. 1:17-cv-05228
                      Plaintiffs,                   (NGG) (JO)

          v.
                                                    SECOND AMENDED SUPPLEMENTAL
   DONALD TRUMP, in his official capacity as        COMPLAINT FOR DECLARATORY
   President of the United States; U.S.             AND INJUNCTIVE RELIEF
   DEPARTMENT OF HOMELAND
   SECURITY; CHAD WOLF, in his official
   capacity as Acting Secretary of Homeland
   Security; U.S. CITIZENSHIP AND
   IMMIGRATION SERVICES; U.S.
   IMMIGRATION AND CUSTOMS
   ENFORCEMENT; and the UNITED
   STATES OF AMERICA,

          Defendants.


                                         INTRODUCTION

         1.      The States of New York, Massachusetts, Washington, Colorado, Connecticut,

  Delaware, Hawaii, Illinois, Iowa, New Mexico, North Carolina, Oregon, Pennsylvania, Rhode

  Island, Vermont, Virginia and the District of Columbia (the “States”) bring this action to protect

  the States—including their residents, employers, small governmental jurisdictions, regulatory

  systems, and educational institutions—against the unlawful actions of the President of the United

  States and the federal government.
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 2 of 99 PageID #: 7733




          2.       Since 2012, the Deferred Action for Childhood Arrivals (“DACA”) program has

  protected from deportation and extended work authorization to over 825,000 young people who

  grew up in this country, most of whom have known no home other than the United States.

          3.       DACA has allowed these young people to live, study, and work in the States (and

  throughout the country) as contributors and leaders in their communities. DACA grantees attend

  public and private universities, and are employed by companies, nonprofit organizations, and

  governmental agencies and institutions, all of which benefit from their skills and productivity.

  DACA grantees also provide financial support to their families, help to grow the economy, and

  contribute significantly to State and local revenues and tax bases.

          4.       On September 5, 2017, the Defendants definitively and categorically terminated

  the DACA program, as detailed in a U.S. Department of Homeland Security (“DHS”)

  Memorandum by former Acting Secretary of Homeland Security Elaine Duke (“2017 DHS

  Memorandum”). See Ex. 741 (Memorandum from Acting Secretary Elaine Duke to James

  McCament, Acting Director of U.S. Citizenship and Immigration Services, Rescission of

  Deferred Action for Childhood Arrivals, September 5, 2017).

          5.       Ending DACA is a culmination of President’s Trump’s oft-stated commitments—

  whether personally held, stated to appease some portion of his constituency, or some

  combination thereof—to punish and disparage immigrants, especially those with Mexican roots,

  who make up more than 78 percent of DACA grantees. See Ex. 1 (Updated USCIS,

  Consideration of Deferred Action for Childhood Arrivals Fiscal Years 2012-2017, June 8, 2017).




  1
   References to Exs. 1 to 179 in this Second Amended Supplemental Complaint are to the Exhibits docketed on
  October 4, 2017, at ECF No. 55. References to Exs. 180 and 181 are to the Exhibits appended to this Second
  Amended Supplemental Complaint and filed on August 27, 2020.

                                                         2
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 3 of 99 PageID #: 7734




          6.      Pursuant to the 2017 DHS Memorandum, the federal government began only to

  issue renewals for grantees whose benefits expire before March 5, 2018, provided they apply for

  renewal by October 5, 2018. DHS immediately ceased accepting all new applications under

  DACA.

          7.      In 2018, this Court entered a preliminary injunction requiring DHS to continue

  processing renewal applications. See Batalla Vidal v. Duke, 279 F. Supp. 3d 401 (E.D.N.Y.

  2018). The federal government petitioned for certiorari while its appeal was pending before the

  Second Circuit, and the Supreme Court granted that petition along with the federal government’s

  petitions for certiorari in parallel litigation in the Ninth Circuit and the U.S. District Court for the

  District of Columbia.

          8.      On June 18, 2020, the Supreme Court held that Duke’s 2017 rescission of DACA

  was arbitrary and capricious under the APA. See Department of Homeland Security v. Regents of

  Univ. of California (“Regents”), 140 S. Ct. 1891, 1915 (2020). Among other things, the Supreme

  Court expressly affirmed in full a summary judgment ruling “that DACA’s rescission was

  unlawful and must be set aside.” NAACP v. Trump, 315 F. Supp. 3d 457, 473 (D.D.C. 2018); see

  Regents, 140 S. Ct. at 1916 & n.7. Shortly thereafter, the Supreme Court denied the federal

  government’s petition for certiorari from a Fourth Circuit summary judgment ruling vacating the

  2017 rescission of DACA as arbitrary and capricious under the APA. Casa de Md. v. U.S. Dep’t

  of Homeland Security, 924 F.3d 684, 706 (4th Cir. 2019), cert. denied, — S.Ct. —, 2020 WL

  3492650 (Mem.) (U.S. June 29, 2010) (No. 18-1469).

          9.      On June 30, 2020, the Fourth Circuit issued the mandate associated with its

  summary judgment ruling. Mandate, Casa de Maryland, 18-1521, ECF No. 71 (4th Cir. June 30,

  2020). The issuance of that mandate had the effect of vacating the 2017 DACA rescission


                                                     3
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 4 of 99 PageID #: 7735




  nationwide. See, e.g., New York v. U.S. Dep't of Homeland Sec., No. 19-3591, 2020 WL

  4457951, at *31 (2d Cir. Aug. 4, 2020) (describing the effect of a final judgment vacating agency

  action under the APA).

         10.     Notwithstanding Regents and the Fourth Circuit’s mandate, DHS did not

  recommence processing DACA applications but instead “generally held” applications “in

  anticipation of potential policy changes.” Ex. 180 (Chad F. Wolf, Reconsideration of the June

  15, 2012 Memorandum Entitled “Exercising Prosecutorial Discretion with Respect to

  Individuals Who Came to the United States as Children,” July 28, 2020 (Wolf Memo)).

         11.     On July 28, 2020, Defendant Chad Wolf—in his capacity as purported Acting

  Secretary of Homeland Security—issued a memorandum directing DHS to make interim changes

  to DACA while Wolf considered whether to fully rescind DACA. Id. In particular, the Wolf

  Memo orders DHS to reject all new initial DACA applications, to change the renewal period for

  current beneficiaries from two years to one year, and to reject all advance parole applications

  absent exceptional circumstances. Id. at 7-8.

         12.     The Wolf Memo purports to apply these changes retroactively to all applications

  submitted after the June 18, 2020 Regents decision. Ex. 180 at 7 (Wolf Memo).

         13.     Because Defendant Wolf was improperly serving in the role of Acting Secretary

  of Homeland Security in violation of the Federal Vacancies Reform Act of 1998 (“FVRA”), 5

  U.S.C. § 3341 et seq., and the Homeland Security Act of 2002, 6 U.S.C. § 111 et seq. (“HSA”),

  he lacked the authority to issue the memorandum or to direct the changes to DACA pursuant to

  it. Accordingly, the Wolf Memo is an ultra vires agency action that was void ab initio.




                                                   4
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 5 of 99 PageID #: 7736




         14.     The consequence of Defendants’ decisions is that hundreds of thousands of young

  people who have availed themselves of the program will ultimately lose some or all of its

  protections, and will be exposed to removal when their authorizations expire.

         15.     Individuals who have relied on DACA are now even more vulnerable to removal

  than before the program was initiated, as they turned over sensitive information to the federal

  government in their applications. Despite the federal government’s repeated promises that it

  would not use such information to conduct enforcement measures, the 2017 DHS Memorandum

  and Wolf Memo do not explain how the government will keep that information secure, nor does

  it provide any assurances that immigration enforcement agents will not use such information to

  find and remove those who applied for DACA.

         16.     Terminating DACA or failing to restore DACA to its pre-September 5, 2017

  status will harm hundreds of thousands of the States’ residents, injure State-run colleges and

  universities, upset the States’ workplaces, damage the States’ economies, hurt State-based

  businesses and nonprofits, negatively affect the States’ small governmental jurisdictions, and

  disrupt the States’ statutory and regulatory interests.

         17.     The States respectfully request that the Court invalidate the Wolf Memo and the

  portions of the 2017 DHS Memorandum challenged here, and vacate any changes effected to the

  DACA program by the Wolf Memo. Further, the States ask that the Court enjoin the federal

  government from using personal information gathered for the DACA program in immigration

  enforcement.




                                                    5
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 6 of 99 PageID #: 7737




                                        JURISDICTION AND VENUE

           18.      The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 2201(a).

           19.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2) and

  1391(e)(1). Defendants are United States agencies or officers sued in their official capacities.

  The State of New York is a resident of this judicial district, and a substantial part of the events or

  omissions giving rise to this Complaint occurred within the Eastern District of New York.

           20.      The States bring this action to redress harms to their proprietary and sovereign

  interests and their interests as parens patriae.

                                                      PARTIES

                                                    PLAINTIFFS

           21.      The Plaintiff States of New York, Massachusetts, Washington, Colorado,

  Connecticut, Delaware, Hawaii, Illinois, Iowa, New Mexico, North Carolina, Oregon,

  Pennsylvania, Rhode Island, Vermont, Virginia and the District of Columbia, represented by and

  through their Attorneys General, are sovereign states2 of the United States of America.

           22.      The States are aggrieved and have standing to bring this action because of the

  injuries to the States caused by the termination of DACA or failure to restore DACA to its pre-

  September 5, 2017 status, including immediate and irreparable injuries to their sovereign, quasi-

  sovereign, and proprietary interests.




  2
    The District of Columbia, which is a municipal corporation empowered to sue and be sued, and is the local
  government for the territory constituting the permanent seat of the federal government of the United States, shall be
  included herein as a “State” for ease of reference.

                                                            6
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 7 of 99 PageID #: 7738




                                                  DEFENDANTS

           23.      Defendant Donald Trump is the President of the United States. He is sued in his

  official capacity.

           24.      Defendant DHS is a federal cabinet agency responsible for implementing the

  DACA program. DHS is a Department of the Executive Branch of the U.S. Government, and is

  an agency within the meaning of 5 U.S.C. § 552(f).

           25.      Defendant United States Citizenship and Immigration Services (“USCIS”) is an

  Operational and Support Component agency within DHS. USCIS is the sub-agency responsible

  for administering the DACA program.

           26.      Defendant U.S. Immigration and Customs Enforcement (“ICE”) is an Operational

  and Support Component agency within DHS. ICE is responsible for enforcing federal

  immigration law, including identifying, apprehending, detaining, and removing non-citizens.

           27.      Defendant Chad Wolf is the Acting Secretary of Homeland Security.3 He is

  responsible for implementing and enforcing the Immigration and Nationality Act, and oversees

  USCIS and ICE. He is sued in his official capacity.

           28.      Defendant the United States of America includes all government agencies and

  departments responsible for the implementation, modification, and termination of the DACA

  program.




  3
    Plaintiffs refer to Defendant Wolf by reference to the title DHS has designated for him, without conceding that he
  is lawfully exercising the powers of that position, as alleged in Plaintiffs’ Ninth Claim for Relief below.

                                                            7
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 8 of 99 PageID #: 7739




                                    GENERAL ALLEGATIONS

  Establishment of the DACA Program.

         29.     On June 15, 2012, then-Secretary of Homeland Security Janet Napolitano issued a

  memorandum establishing the DACA program (the “2012 DACA Memorandum”). See Ex. 13

  (2012 DACA Memorandum). Under DACA, “certain young people who were brought to this

  country as children and know only this country as home” could request deferred action for a

  period of two years, subject to renewal. Id. at 1-2. DACA grantees also were eligible for work

  authorizations so that they could work legally in the United States during the deferred action

  period, pursuant to long-standing federal regulation. See id.; 8 C.F.R. § 274a.12(c)(14)

  (providing that “an alien who has been granted deferred action” may obtain work authorization

  upon demonstrating economic necessity).

         30.     Deferred action is a well-established form of prosecutorial discretion under which

  the federal government forbears from taking removal action against an individual for a

  designated period of time. According to the 2012 DACA memorandum, it was appropriate for

  the government to exercise such discretion for DACA grantees because immigration laws are not

  “designed to remove productive young people to countries where they may not have lived or

  even speak the language.” See Ex. 13 at 1.

         31.     The 2012 DACA Memorandum provided that an applicant could be considered

  for an exercise of prosecutorial discretion only if he or she:

                 a. came to the United States before the age of sixteen;

                 b. continuously resided in the United States for at least five years preceding

                     June 15, 2012, and was present in the United States on that date;




                                                    8
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 9 of 99 PageID #: 7740




                 c. was in enrolled in school on the date of his/her application, had graduated

                     from high school, had obtained a general education development certificate, or

                     was an honorably discharged veteran of the Coast Guard or Armed Forces of

                     the United States;

                 d. had not been convicted of a felony offense, a significant misdemeanor

                     offense, or multiple misdemeanor offenses, and did not otherwise pose a

                     threat to national security or public safety; and

                 e. was not over the age of thirty on June 15, 2012.

  Id. at 1.

          32.    USCIS described DACA as follows: “Deferred action is a discretionary

  determination to defer a removal action of an individual as an act of prosecutorial discretion. For

  purposes of future inadmissibility based upon unlawful presence, an individual whose case has

  been deferred is not considered to be unlawfully present during the period in which deferred

  action is in effect. An individual who has received deferred action is authorized by DHS to be

  present in the United States, and is therefore considered by DHS to be lawfully present during

  the period deferred action is in effect. However, deferred action does not confer lawful status

  upon an individual, nor does it excuse any previous or subsequent periods of unlawful presence.”

  See Ex. 14, Question 1 (USCIS Help Center, DACA FAQs).

  The DACA Application Process.

          33.    Under DACA, “[a]ll individuals who believe[d] they [met] the guidelines” could

  “affirmatively request consideration of DACA from USCIS” through an established process.

  After receiving the applicant’s forms, evidence, supporting documents and application fee,

  USCIS “review[ed] them for completeness,” considered complete applications “on an individual,



                                                   9
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 10 of 99 PageID #: 7741




  case-by-case basis,” and notified applicants of its determination in writing. See Ex. 16 (USCIS

  Help Center, How do I request consideration of DACA?).

         34.     In order to apply for the DACA program, applicants had to submit extensive

  documentation establishing that they met the eligibility criteria. Applicants also had to submit a

  Form I-765 Application for Employment Authorization, and pay a $495 fee. See Ex. 14 at

  Questions 28-41; see also Ex. 17 (USCIS, I-821D, Consideration of Deferred Action for

  Childhood Arrivals) (explaining that the filing fee for a DACA application could not be waived).

         35.     DACA applicants were required to undergo biometric and biographic background

  checks. When conducting these checks, DHS reviewed the applicant’s biometric and biographic

  information “against a variety of databases maintained by DHS and other federal government

  agencies.” See Ex. 14 at Question 23. If any information “indicate[d] that [the applicant’s]

  presence in the United States threaten[ed] public safety or national security,” the applicant was

  ineligible for DACA absent “exceptional circumstances.” Id. at Question 65.

         36.     Once individuals were admitted into the DACA program, internal USCIS

  “Standard Operating Procedures” dictated that, absent an “Egregious Public Safety” issue,

  DACA grantees were not to be terminated from the program until the government provided a

  “Notice of Intent to Terminate” which “thoroughly explain[ed]” the grounds for the

  termination.” See Ex. 18 at 132, Appendix I (DHS, National Standard Operating Procedures

  (SOP): Deferred Action for Childhood Arrivals, Apr. 4, 2013). DHS policy further provided that

  recipients of such notice should be afforded 33 days to “file a brief or statement contesting the

  grounds cited in the Notice of Intent to Terminate” prior to termination of participation in the

  DACA program. Id.




                                                  10
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 11 of 99 PageID #: 7742




          37.     At the expiration of their two-year DACA term, grantees could seek renewal, and

  were considered for renewal if they met the guidelines for consideration as well as other

  specified criteria. See Ex. 19 (USCIS Help Center, How will USCIS evaluate my request for

  renewal of DACA?).

  Benefits Provided Under the DACA Program.

          38.     DACA confers numerous benefits on its grantees.

          39.     Notably, DACA grantees are granted the right not to be arrested or detained based

  solely on their immigration status during the time period during which their deferred action is in

  effect. See Ex. 14 at Question 9.

          40.     DACA grantees also are granted eligibility for work authorization. As USCIS has

  explained, “an individual whose case has been deferred is eligible to receive employment

  authorization for the period of deferred action . . . .’” Id. at Question 1.

          41.     DACA grantees are eligible to receive certain public benefits. These include

  Social Security, retirement, and disability benefits. See 8 U.S.C. §§ 1611(b)(2)-(3), 1621(d).

          42.     DACA enables grantees to open bank accounts, obtain credit cards, start

  businesses, purchase homes and cars, and conduct other aspects of daily life that are otherwise

  often unavailable for undocumented immigrants. See Ex. 5 ¶ ¶ 12, 16, 22 (Decl. Wong).

          43.     DACA has enabled hundreds of thousands of young people “to enroll in colleges

  and universities, complete their education, start businesses that help improve our economy, and

  give back to our communities as teachers, medical professionals, engineers, and entrepreneurs—

  all on the books.” See Ex. 15 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu, Dec.

  30, 2016).




                                                     11
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 12 of 99 PageID #: 7743




          44.      These positive effects have rippled throughout the States’ economies. As DHS

  recognized more than four years after the implementation of DACA, our nation “continue[s] to

  benefit . . . from the contributions of those young people who have come forward and want

  nothing more than to contribute to our country and our shared future.” Id.

          45.      Terminating DACA or failing to restore DACA to its pre-September 5, 2017

  status would not only rip away the life-changing benefits to individual DACA grantees, but

  would also reverse the benefits to the community at large, including to innumerable small

  businesses, non-profits, and governments.4

  The Government’s Assurances That the Information Provided by DACA Applicants
  Would be Kept Confidential and Not Used for Enforcement.

          46.      When the DACA program was first implemented, many eligible young people

  were reluctant to voluntarily disclose information that could help facilitate their removal from

  the United States. To encourage applications, DHS repeatedly promised applicants that

  information they provided as part of the DACA application process would “not later be used for

  immigration enforcement purposes.” See Ex. 15 (Letter from Sec’y Johnson).

          47.      USCIS affirmatively represented to DACA applicants that, except in limited

  circumstances, “[i]nformation provided in [a DACA request] is protected from disclosure to ICE

  and CBP for the purpose of immigration enforcement proceedings.” See Ex. 25 (USCIS Help



  4
    See e.g., Ex. 20 (Ike Brannon, The Economic and Fiscal Impact of Repealing DACA, the Cato Institute, Jan. 18,
  2017) (“The deportation of DACA participants would cost the American economy billions of dollars, as well as
  billions of tax dollars foregone, while doing little to address the true concerns that Americans may have about
  unauthorized immigrants.”); Ex. 21 (Tom Wong, et al., DACA Grantees’ Economic and Educational Gains Continue
  to Grow, Center for American Progress, Aug. 28, 2017) (quoting multiple DACA grantees whose small businesses
  will suffer or even close if DACA is terminated); Ex. 22 (Tom Wong et al., New Study of DACA Beneficiaries Shows
  Positive Economic and Educational Outcomes, Center for American Progress, Oct. 18, 2016) (study showing that 9
  percent of DACA grantees work at non-profits, a significant percentage work in education, and 6 percent started their
  own business, including one owner who employs nine people and hopes to continue to grow and “hire even more
  people from the community” [internal brackets and quotation marks omitted]).



                                                          12
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 13 of 99 PageID #: 7744




  Center, Will the information I share in my request for DACA be used for immigration

  enforcement purposes?).

         48.     USCIS affirmatively represented to DACA applicants that, except in limited

  circumstances, their case would not be “referred to ICE for purposes of removal proceedings”

  even if UCSIS decided not to defer action on a case. See Ex. 26 (USCIS Help Center, If USCIS

  does not exercise deferred action in my case, will I be placed in removal proceedings?).

         49.     In the exceptional circumstance in which USCIS referred a DACA applicant to

  ICE, USCIS affirmatively represented to DACA applicants that “information related to [their]

  family members or guardians that is contained in [their] request [would] not be referred to ICE

  for purposes of immigration enforcement against family members or guardians.” See Ex. 27

  (USCIS Help Center, If my DACA case is referred to ICE for immigration enforcement purposes

  or if I receive an NTA, will information related to my family members and guardians also be

  referred to ICE for immigration enforcement purposes?).

         50.     USCIS affirmatively represented to employers of DACA applicants that, except in

  limited circumstances, if they provided an employee "with information regarding his or her

  employment to support a request for consideration of DACA,” the information would not be

  “shared with ICE for civil immigration enforcement purposes.” See Ex. 28 (USCIS Help

  Center, If I provide my employee with information regarding his or her employment to support a

  request for consideration of DACA, will that information be used for immigration enforcement

  purposes against me and/or my company?).

         51.     The government’s representations that, absent exceptional circumstances,

  information provided by a DACA grantee would not be used against him or her for later

  immigration enforcement proceedings were unequivocal and atypical. For example, the federal



                                                 13
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 14 of 99 PageID #: 7745




  government does not make the same representations for participants in other similar programs,

  such as Temporary Protected Status. These assurances were key to the success of the DACA

  program. By making repeated, unique, and strong representations, the federal government

  induced persons to rely on those representations and apply to become DACA grantees despite the

  potential risks.

  The Government’s Commitment to Continuity and Fair Treatment for DACA Grantees.

          52.        Numerous public officials from both political parties have reinforced the federal

  government’s promise to provide continuity and fair treatment to DACA grantees, and have

  recognized that DACA grantees have relied on the government’s representations in applying for

  DACA. For example, in December 2016, then-Secretary of Homeland Security Jeh Charles

  Johnson acknowledged that there are hundreds of thousands of DACA grantees who have “relied

  on the U.S. government’s representations” about DACA, and asserted that “representations made

  by the U.S. government, upon which DACA applicants most assuredly relied, must continue to

  be honored.” See Ex. 15.

          53.        On December 19, 2016, then-President-elect Trump stated in an interview with

  TIME magazine that he would find an accommodation for DACA grantees, stating, “We’re going

  to work something out that’s going to make people happy and proud.” See Ex. 29 (Michael

  Scherer, Person of the Year 2016, TIME Magazine, Dec. 19, 2016). He further recognized,

  “[DACA grantees] got brought here at a very young age, they’ve worked here, they’ve gone to

  school here. Some were good students. Some have wonderful jobs. And they’re in never-never

  land because they don’t know what’s going to happen.” Id.

          54.        Again, on January 18, 2017, then President-elect Trump promised in an interview

  with Fox & Friends that he was working on a plan to make DACA grantees “very happy.” See



                                                     14
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 15 of 99 PageID #: 7746




  Ex. 30 (Francesca Chambers, Trump signals he’s softening on immigration as he says he’s

  ‘working on a plan’ that will make DREAMers ‘very happy,’ Daily Mail, Jan. 18, 2017). He

  further stated, “We’re working on a plan right now. And that plan, over the next two to three

  months, is going to come out. And it’s a plan that’s going to be very firm, but it’s going to have a

  lot of heart.” Id.

           55.    In January 2017, Speaker of the House Paul Ryan stated that the government must

  ensure that “the rug doesn’t get pulled out from under” DACA grantees, who have “organize[d]

  [their] li[ves] around” the DACA program. See Ex. 31 (CNN, Transcript of CNN Town Hall with

  Speaker Paul Ryan, Jan. 12, 2017).

           56.    On January 25, 2017, President Trump again stated in an interview with David

  Muir that “[DACA grantees] shouldn’t be very worried. I do have a big heart.” See Ex. 32 (ABC

  News, Transcript of ABC News anchor David Muir interview with Donald Trump, Jan. 25,

  2017).

           57.    In February 2017, then-Secretary of DHS John Kelly issued a memorandum

  relating to enforcement priorities. This memorandum terminated “all existing conflicting

  directives, memoranda, or field guidance regarding the enforcement of our immigration laws and

  priorities for removal,” including prior enforcement priorities, but left DACA unchanged. See

  Ex. 2 (Memorandum from Secretary John Kelly to Keven McAleenan, Acting CBP

  Commissioner, Enforcement of the Immigration Laws to Serve the National Interest, Feb. 20,

  2017); see also Ex. 10 (Q&A: DHS Implementation of the Executive Order on Enhancing Public

  Safety in the Interior of the United States, Feb. 21, 2017) (“Q22: Do these memoranda affect

  recipients of Deferred Action for Childhood Arrivals (DACA)? A22: No.”).




                                                  15
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 16 of 99 PageID #: 7747




            58.   On March 29, 2017, Secretary Kelly reaffirmed that “DACA status” is a

  “commitment . . . by the government towards the DACA person, or the so-called Dreamer.” See

  Ex. 33 (Ted Hesson & Seung Min Kim, Wary Democrats Look to Kelly for Answers on

  Immigration, Politico, Mar. 29, 2017).

            59.   On April 21, 2017, President Trump represented that his Administration’s policy

  was not to deport DACA grantees, and suggested that they “should rest easy.” See Ex. 34 (The

  Associated Press, Interview Transcript, Apr. 21, 2017).

            60.   On June 15, 2017, Secretary Kelly issued a memo terminating the Deferred

  Action for Parents of Americans and Lawful Permanent Residents (“DAPA”) program created in

  2014, but keeping DACA in place. See Ex. 23 (Memorandum from Secretary John Kelly to

  Keven McAleenan, Acting CBP Commissioner, Rescission of November 20, 2014 Memorandum

  Providing for Deferred Action for Parents of Americans and Lawful Permanent Residents, June

  15, 2017).

            61.   The government’s commitment to the DACA program was further communicated

  to young people through DHS’s publication entitled “National Standard Operating Procedures

  (SOP): Deferred Action for Childhood Arrivals (DACA)” (the “DACA SOP”). See Ex. 18. This

  document includes more than 150 pages of specific instructions for granting or denying deferred

  action.

            62.   Moreover, the approval notice granting deferred action under DACA listed only

  “fraud or misrepresentation” in the application process or “[s]ubsequent criminal activity” as

  grounds for revoking DACA. See Ex. 24 (USCIS, DACA Approval Notice).




                                                  16
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 17 of 99 PageID #: 7748




           63.   In reliance on these representations, hundreds of thousands of young people

  applied to participate in the DACA program, or sought renewal of their benefits since 2017. See

  Ex. 1.

  President Trump’s Statements about Mexicans.

           64.   Despite these various and repeated promises to DACA grantees made by the

  federal government and by President Trump, including a recognition of DACA’s continued legal

  viability, value, and successes, President Trump has a long history of disparaging Mexicans, who

  comprise the vast majority of DACA grantees.

           65.   In announcing his presidential campaign, then-candidate Trump compared

  Mexican immigrants to rapists, stating: “When Mexico sends its people, they’re not sending their

  best. They’re not sending you. They’re sending people that have lots of problems, and they’re

  bringing those problems with us. They’re bringing drugs. They’re bringing crime. They’re

  rapists. And some, I assume, are good people.” See Ex. 35 (Washington Post, Transcript of

  Donald Trump’s Presidential Bid Announcement, June 16, 2015).

           66.   During the first Republican presidential debate, then-candidate Trump again

  stated his distaste for immigrants from Mexico: “The Mexican government is much smarter,

  much sharper, much more cunning. And they send the bad ones over because they don’t want to

  pay for them. They don’t want to take care of them.” See Ex. 36 (Andrew O’Reilly, At GOP

  debate, Trump says ‘stupid’ U.S. leaders are being duped by Mexico, Fox News, Aug. 6, 2015).

           67.   Soon after, on August 25, 2015, then-candidate Trump refused to answer

  questions about immigration posed by Jorge Ramos, a Mexican-American and the top news

  anchor at Univision, a Spanish-language news network. After sending his bodyguard to

  physically remove Mr. Ramos, then-candidate Trump derisively told Mr. Ramos to “Go back to



                                                 17
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 18 of 99 PageID #: 7749




  Univision.” See Ex. 37 (Phillip Rucker, First, Trump booted Univision anchor Jorge Ramos out

  of his news conference. Then things got interesting, The Washington Post, Aug. 25, 2015).

           68.   In May 2016, then-candidate Trump referred to anti-Trump protestors who carried

  the Mexican flag as “criminals” and “thugs.” See Ex. 38 (Donald Trump, “The protestors in New

  Mexico were thugs who were flying the Mexican Flag,” Twitter, May 25, 2016); See Ex. 39

  (Donald Trump, “Many of the thugs that attacked peaceful Trump supporters in San Jose were

  illegals,” Twitter, June 4, 2016).

           69.   In June 2016, then-candidate Trump impugned the integrity of a federal judge

  presiding over a lawsuit against one of his businesses because the judge is Hispanic. Trump

  commented that Judge Gonzalo Curiel’s rulings against him “[H]as to do with perhaps that I’m

  very, very strong on the border. . . Now, he is Hispanic, I believe. He is a very hostile judge to

  me.” See Ex. 40 (Jose A. DelReal and Katie Zezima, Trump’s personal, racially tinged attacks

  on federal judge alarm legal experts, The Washington Post, June 1, 2016).

           70.   In an interview with CBS News on June 5, 2016, then-candidate Trump again

  reiterated his anti-Mexican views, noting that “[Judge Curiel]’s a member of a club or society

  very strongly, pro-Mexican, which is all fine. But I say he’s got bias.” See Ex. 41 (CBS News,

  Transcript of Face the Nation, June 5, 2016). Judge Curiel is a member of the San Diego Chapter

  of the La Raza Lawyers Association. See Ex. 42 (Michelle Ye Hee Lee, Trump supporters’ false

  claim that Trump U judge is a member of a pro-immigrant group, The Washington Post, June 7,

  2016).

           71.   On August 21, 2015, two men urinated on a sleeping Latino man and then beat

  him with a metal pole. They later told police that “Donald Trump was right; all these illegals

  need to be deported.” When asked about the incident, then-candidate Trump failed to condemn



                                                   18
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 19 of 99 PageID #: 7750




  the men, instead describing them as “passionate.” See Ex. 43 (Adrian Walker, ‘Passionate’

  Trump fans behind homeless man’s beating?, The Boston Globe, Aug. 21, 2015). Specifically,

  Trump stated, “[i]t would be a shame . . . I will say that people who are following me are very

  passionate. They love this country and they want this country to be great again. They are

  passionate. Id.

         72.        In October 2016, during a presidential debate, then-candidate Trump responded to

  a question about immigration by stating: “We have some bad hombres here and we’re going to

  get them out.” See Ex. 44 (Katie Zezima, Trump on immigration: There are ‘bad hombres’ in the

  United States, The Washington Post, Aug. 30, 2017).

         73.        On January 27, 2017, newly-inaugurated President Trump and Mexico’s President

  Peña Nieto discussed President Trump’s proposal for a border wall over the phone. During that

  transcribed conversation, President Trump again referred to “hombres” stating: “You have some

  pretty tough hombres in Mexico that you may need help with, and we are willing to help you

  with that big-league. But they have to be knocked out and you have not done a good job of

  knocking them out.” See Ex. 45 (Greg Miller et. al., Full Transcripts of Trump’s Calls with

  Mexico and Australia, The Washington Post, Aug. 3, 2017).

         74.        On August 25, 2017, President Trump pardoned former Maricopa County Sheriff

  Joe Arpaio, who was to be sentenced for criminal contempt for failing to comply with a federal

  judge’s order to stop racially profiling Latinos. See Ex. 46 (Julie Hirschfield Davis and Maggie

  Haberman, Trump Pardons Joe Arpaio, Who Became Face of Crackdown on Illegal

  Immigration, The N.Y. Times, Aug. 25, 2017).

         75.        Sheriff Arpaio had been detaining people ostensibly because they had violated the

  law. But in practice, his office detained huge numbers of individuals solely because they looked



                                                    19
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 20 of 99 PageID #: 7751




  Latino, without any reasonable suspicion of illegal conduct. See generally Melendres v. Arpaio,

  Findings of Fact & Conclusions of Law, 2:07-cv-02513-GMS, ECF Doc. No.579 (D. Az. May

  24, 2013). After a federal court enjoined that practice in 2011, Arpaio continued his unlawful and

  discriminatory practices unabated, “announc[ing] to the world and to his subordinates that he

  was going to continue business as usual no matter who said otherwise.” United States v. Arpaio,

  Findings of Fact & Conclusions of Law, 2:16-cr-01012-SRB, ECF Doc. No. 210 at 13 (D. Ariz.

  July 31, 2017). On July 31, 2017, a federal court held Arpaio in criminal contempt, holding that

  he had willfully acted in “flagrant disregard” of the injunction. Id.

         76.     Before issuing the pardon, President Trump asked, “Was Sheriff Joe convicted for

  doing his job?” See Ex. 46. (Davis and Haberman, Trump Pardons Joe Arpaio). After issuing the

  pardon, President Trump sent a tweet calling Mr. Arpaio “an American patriot.” Id.

         77.     As President Trump’s statements about Mexico and those with Mexican origins

  demonstrate, the President is willing to disparage Mexicans in a misguided attempt to secure

  support from his constituency.

  Trump Administration’s Threatening Statements about Deporting Immigrants.

         78.     On June 13, 2017, Acting ICE Director Thomas Homan testified in front of the

  House Appropriations Committee's Subcommittee on Homeland Security, stating as to “every

  immigrant in the country without papers,” that they “should be uncomfortable. You should look

  over your shoulder. And you need to be worried.” Hearing on the ICE and CBP F.Y. 2018

  Budget Before the Subcomm. on Homeland Security of the H. Comm. on Appropriations, 115th

  Cong. (2017) 2017 WLNR 18737622.

         79.     On April 19, 2017, United States Attorney General Jefferson B. Sessions stated in

  an interview on Fox News’ “Happening Now,” program—in response to a question regarding the



                                                   20
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 21 of 99 PageID #: 7752




  deportation of a DACA recipient—that “[e]verybody in the country illegally is subject to being

  deported, so people come here and they stay here a few years and somehow they think they are

  not subject to being deported -- well, they are. . . . we can’t promise people who are here

  unlawfully that they aren’t going to be deported.” Ex. 49 (Adam Shaw, Sessions defends

  immigration policies after reported ‘DREAMer’ deportation, Fox News, Apr. 19, 2017).

  President Trump Terminates DACA in Response to the Litigation Threats of a State Found
  to Have Discriminated Against Latinos/Hispanics Nine Times Since 2012.

         80.     On June 29, 2017, the Attorneys General of ten states, led by the State of Texas,

  sent U.S. Attorney General Sessions a letter threatening to add claims to litigation currently

  pending in the Southern District of Texas “to challenge both the DACA program and the

  remaining expanded DACA permits,” if the Executive Branch did not agree to end the DACA

  program by September 5, 2017. Ex. 177 (Letter from Ken Paxton et.al. to Attorney General Jeff

  Sessions, June 29, 2017).

         81.     The demand that President Trump eliminate DACA is part of a history of

  intentional discrimination against Latinos/Hispanics by the State of Texas.

         82.     Over the preceding decade, federal courts have repeatedly found the State of

  Texas liable for engaging in unlawful discrimination based on race and/or national origin.

         83.     For example, in Texas v. United States, 887 F. Supp. 2d 133, 161 (D.D.C. 2012),

  three federal judges blocked a Congressional and State House redistricting plan after finding that

  it “was enacted with discriminatory purpose.”

         84.     The litigation eventually culminated in a ruling by a three-judge panel on August

  15, 2017 finding, again, that the 2010 congressional districts had been created with “racially

  discriminatory intent” against Latinos and African American voters. Perez v. Abbott, SA-11-CV-

  360, 2017 U.S. Dist. LEXIS 129982, at *55 (W.D. Tex. Aug. 15, 2017).


                                                  21
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 22 of 99 PageID #: 7753




         85.     On October 9, 2014, in separate litigation challenging a state voter photo

  identification (“ID”) law, a Texas federal district court judge found that the provision had been

  “imposed with an unconstitutional discriminatory purpose” and “constitute[d] an

  unconstitutional poll tax.” Veasey v. Perry, 71 F. Supp. 3d 627, 633 (S.D. Tex. 2014).

         86.     On remand from the Fifth Circuit, a federal district court concluded that the 2011

  Legislature intentionally discriminated against minority voters by requiring presentation of a

  photo ID when casting their ballots. Veasey v. Abbott, 2017 U.S. Dist. LEXIS 54253, at *14-18

  (S.D. Tex. Apr. 10, 2017).

         87.     DHS issued the 2017 DHS Memorandum terminating DACA on September 5,

  2017, in direct response to the threats of the State of Texas and the other ten states, fulfilling the

  demand of a State marked with a history of racial and national origin discrimination.

  President Trump Backtracks on His Promise and Terminates DACA.

         88.     Attorney General Sessions announced the termination of DACA via a live press

  conference. He explained, without evidence, “The effect of this unilateral executive amnesty,

  among other things, contributed to a surge of unaccompanied minors on the southern border that

  yielded terrible humanitarian consequences. It also denied jobs to hundreds of thousands of

  Americans by allowing those same jobs to go to illegal aliens.” See Ex. 75 (DOJ, Attorney

  General Sessions Delivers Remarks on DACA, Prepared Remarks, Sept. 5, 2017).

         89.     Under the 2017 DHS Memorandum, which accompanied this announcement, the

  government’s new policy provides no discretion to approve new applications on a case-by-case

  basis. Instead, the 2017 DHS Memorandum is a final decision that an entire class of people is no

  longer eligible for deferred action, employment authorization, and other benefits. Per the 2017

  DHS Memorandum, DHS “[w]ill reject all DACA initial requests and associated applications for



                                                    22
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 23 of 99 PageID #: 7754




  Employment Authorization Documents filed after the date of this memorandum.” DHS will also

  reject all renewal applications it receives after October 5, 2017, and all renewal applications for

  authorizations that expire after March 5, 2018. See Ex. 74 (DHS Memorandum).

        90.      In issuing the 2017 DHS Memorandum, the federal government misleadingly

  claimed that DACA was unconstitutional, see Ex. 74, despite the fact that no court has made that

  determination, and despite previous determinations by DOJ and DHS, including under the Trump

  administration, that DACA is lawful and should be left in place. In fact, as recently as June 15,

  2017, then-Secretary of Homeland Security John Kelly chose to allow DACA to continue (while

  terminating the DAPA program) “after consulting with the Attorney General.” See Ex. 23

        91.      Even after the announcement, the government’s position on the reasoning for the

  termination has been unclear and inconsistent. On the day of the termination, President Trump

  re-tweeted a statement that “We are a nation of laws. No longer will we incentivize illegal

  immigration.” See Ex. 47 (Josh Saul, Jeff Sessions Always Wanted to Deport Undocumented

  Immigrant Youth. Now He Can, Newsweek, Sept. 5, 2017). The President appears to have

  deleted this tweet. Later on September 5, the President tweeted, “Congress now has 6 months to

  legalize DACA (something the Obama Administration was unable to do). If they can’t, I will

  revisit this issue!” See Ex. 48 (Donald J. Trump, Twitter, Sept. 5, 2017). On September 14, 2017,

  he tweeted, “Does anybody really want to throw out good, educated and accomplished young

  people who have jobs, some serving in the military? Really! .....” See Ex. 50 (Donald J. Trump,

  Twitter, Sept. 14, 2017).

        92.      As a result of the 2017 DHS Memorandum, DACA grantees whose benefits

  expire after March 5, 2018 will immediately lose their employment authorization, as well as




                                                   23
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 24 of 99 PageID #: 7755




  other vital benefits, such as social security cards, driver’s licenses, financial aid, disability and

  health benefits, among others.

         93.      They also may lose their homes and communities if the program is allowed to

  expire. An internal White House memo reported on by CNN stated that DHS now is urging

  DACA grantees “to prepare for and arrange their departure from the United States” when their

  DACA terms end. See Ex. 88 (Tal Kopan & Jim Acosta, Admin Memo: DACA recipients should

  prepare for departure from the United States, CNN, Sept. 5, 2017). This threat of deportation is

  consistent with past references to deportation of DACA grantees, such as a statement by

  Attorney General Sessions in response to a question regarding the deportation of a DACA

  grantee that “[e]verybody in the country illegally is subject to being deported, so people come

  here and they stay here a few years and somehow they think they are not subject to being

  deported -- well, they are. . . . we can’t promise people who are here unlawfully that they aren’t

  going to be deported.” See Ex. 49 (Adam Shaw, Sessions defends immigration policies after

  reported ‘DREAMer’ deportation, Fox News, Apr. 19, 2017).

         94.      President Trump also has taken affirmative steps to reduce the privacy protections

  applicable to DACA grantee information. In January 2017, President Trump issued an Executive

  Order directing all agencies, including DHS, to “ensure that their privacy policies exclude

  persons who are not United States citizens or lawful permanent residents from the protections of

  the Privacy Act regarding personally identifiable information.” See Ex. 76 (Executive Order

  13768, “Enhancing Public Safety in the Interior of the United States,” Jan. 25, 2017). In response

  to the Executive Order, DHS adopted a privacy policy that “permits the sharing of information

  about immigrants and non-immigrants with federal, state, and local law enforcement.” See Ex.

  51 (DHS, Privacy Policy 2017-01 Questions & Answers, Apr. 27, 2017).



                                                    24
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 25 of 99 PageID #: 7756




        95.      The 2017 DHS Memorandum provides no assurance to DACA grantees, or

  direction to USCIS and ICE, that information contained in DACA applications cannot be used

  for the purpose of future immigration enforcement proceedings.

        96.      To the contrary, on the same day that the 2017 DHS Memorandum was issued,

  DHS changed its public guidance about the use of DACA application data for immigration

  enforcement. DHS removed the webpage containing the assurance that, absent exceptional

  circumstances, DACA application data “is protected from disclosure to ICE and CBP for the

  purpose of immigration enforcement proceedings.” Cf. Ex. 25 (containing link to USCIS

  webpage that now contains an error alert and a message stating, “The page you are looking for

  may not exist or is temporarily unavailable.”). The same day, DHS posted a new policy

  governing the use of information provided by DACA applicants. DHS now states that USCIS

  “[g]enerally” will not “proactively provid[e] information obtained through DACA to ICE and

  CBP. See Ex. 89 (DHS, Frequently Asked Questions: Rescission of Deferred Action for

  Childhood Arrivals, Sept. 5, 2017). The new policy imposes no restrictions on USCIS providing

  DACA data at the request of ICE, CBP, or any other law enforcement entity. Id. DHS also

  reserves the right to change its new policy “at any time without notice” and states that the policy

  “may not be relied upon” by any party. Id.

        97.      DACA grantees thus immediately face the risk that information they provided to

  the federal government could be used against them at any time, without notice, for purposes of

  immigration enforcement, including detention or removal.

  The Defendants’ Failure to Notify Certain DACA Grantees of the October 5, 2017 Renewal
  Deadline.

        98.      Before the termination of DACA, Defendants had a written policy and practice

  allowing DACA grantees to submit their renewal application up to one year after the date of


                                                  25
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 26 of 99 PageID #: 7757




  expiration of their participation in DACA. If DACA grantees failed to renew within one year of

  the expiration date, they had the option to re-apply as initial applicants. See Ex. 14 (USCIS

  FAQs – Q50).

        99.      In addition, USCIS and DHS had a long-standing practice of using the address

  information they maintain for DACA grantees to send individualized notices to those grantees

  regarding their renewal expiration dates. See Ex. 178 (DACA Renewal Notice).

        100.     On information and belief, no standard renewal notices have been provided to

  DACA grantees whose participation in DACA expires between February 6, 2018 and March 5,

  2018. Prior to termination of DACA, a DACA grantee whose renewal status expires in February

  2018 would have received an individualized renewal notice informing the grantee that he or she

  had to file a renewal 120-150 days prior to expiration, i.e., by November 2017, in order to avoid

  a lapse in deferred action and employment authorization. See, e.g., id. However, since the

  termination, Defendants have not yet sent this group of DACA grantees any notices regarding

  when and how they can renew.

        101.     On information and belief, the government sent standard renewal notices up until

  August 1, 2017 for DACA grantees whose participation in DACA expires by January 2018,

  informing the grantees they had the standard 120-150 days prior to the expiration date to renew if

  they wished to “avoid a lapse in [their] period of deferred action and employment authorization”.

  See, e.g., id. However, in light of DHS’s decision to impose an absolute cut-off date of October

  5, 2017 for all renewal applications, the information conveyed in these notices is now incorrect.

  The notices misleadingly suggest to DACA grantees that they have several additional months

  beyond October 5 to renew their DACA status without a gap in employment authorization.

  Moreover, the faulty renewal notices were not followed with individualized corrected notices



                                                  26
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 27 of 99 PageID #: 7758




  informing this group of grantees that there is a new, absolute October 5 deadline for renewal, and

  that DACA grantees will no longer have up to one year after the date of expiration of their

  DACA to submit a renewal application.

        102.     As a result of Defendants’ failure to provide individualized notice regarding the

  new October 5, 2017 renewal deadline to DACA grantees whose participation expires before

  March 5, 2018, individuals who received no notice or incorrect notice of the new deadline may

  be forever ineligible to renew their participation in DACA. These DACA grantees will no longer

  be protected from deportation and will lose work authorization that they may have otherwise

  had. They may also lose health insurance, social security cards, driver’s licenses and other

  benefits.

        103.     On October 3, 2017, DHS issued a press release stating that “[o]f the

  approximately 154,200 individuals whose DACA is set to expire between Sept. 5, 2017, and

  March 5, 2018, just over 106,000 either have renewal requests currently pending with USCIS, or

  have already had USCIS adjudicate their renewal request.” See Ex. 82 (DHS Press Release

  Department of Homeland Security Acting Secretary Elaine Duke Reminds Eligible DACA

  Recipients to File Renewal Requests, October 3, 2017). Therefore, up to one third of DACA

  grantees who are eligible for renewal had not applied as of two days before the October 5, 2017

  deadline.

  The Government’s Failure to Notify DACA Grantees of their Inability to Renew Their
  DACA Status If It Expires After March 5, 2018.

        104.     On information and belief, Defendants’ termination of DACA was solely

  communicated to DACA grantees through the publication of DHS’s memorandum on September

  5, 2017 on the DHS website and by a concurrent television announcement from Attorney




                                                  27
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 28 of 99 PageID #: 7759




  General Sessions. See Ex. 74 (DHS Memo); See Ex. 75 (Attorney General Sessions Delivers

  Remarks on DACA).

        105.       On information and belief, the government did not and does not plan to issue

  individualized notices to any DACA grantees informing them of the termination of DACA and

  their inability to renew if their DACA status expires after March 5, 2018.

        106.       Many DACA grantees relied upon their ability to apply to renew DACA in

  making important decisions related to their employment, education and families, among other

  things.

  The Government’s Failure to Comply with the Supreme Court’s Invalidation of the DACA
  Rescission and Subsequent Vacatur of that Rescission.

            107.   Ignoring the Supreme Court’s June 18, 2020 Regents decision holding that

  Defendants’ 2017 rescission of DACA was arbitrary and capricious, 140 S. Ct. at 1915, and the

  subsequent vacatur of the rescission by the Fourth Circuit on June 30, 2020, DHS failed to

  recommence processing DACA applications. Instead, it “generally held” applications “in

  anticipation of potential policy changes.” Wolf Memo at 7.

  The Wolf Memo Orders Interim Changes to DACA Pending DHS’s Consideration of Fully
  Rescinding the DACA Program.

            108.   In the Wolf Memo, issued on July 28, 2020, Defendant Wolf announced that “I

  am considering anew the DACA policy,” that “the DACA policy, at a minimum, presents serious

  policy concerns that may warrant its full rescission,” and that, “in the exercise of my authority

  and discretion in establishing national immigration policies and priorities . . . I am rescinding the

  Nielsen Memorandum and Duke Memorandum, and making certain immediate changes to the

  DACA policy to mitigate my enforcement policy concerns while I conduct a full and careful

  consideration of the full rescission.” Wolf Memo at 4.



                                                   28
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 29 of 99 PageID #: 7760




         109.    Specifically, the Wolf Memo orders DHS to reject all new initial applications, to

  change the renewal period for current beneficiaries from two years to one year, and to reject all

  advance parole applications absent exceptional circumstances. Id. at 7-8.

         110.    The Wolf Memo purports to apply these changes retroactively to all applications

  submitted after the Supreme Court’s June 18, 2020 Regents decision. Id. at 7.

         111.    On August 21, 2020, DHS Deputy Director of Policy Joseph Edlow issued a

  memorandum purporting to implement the Wolf Memo, instructing USCIS officials to take the

  actions directed by the Wolf Memo. Ex. 181.

  Defendant Wolf Lacked the Authority to Issue the Wolf Memo.

         112.    The U.S. Government Accountability Office (“GAO”) concluded that Defendant

  Wolf has never lawfully served in the role of Acting Secretary of Homeland Security because his

  assumption of that role violated the FVRA and HSA.

         113.    Article II of the Constitution requires that the President obtain the “Advice and

  Consent” of the Senate for Cabinet officials.

         114.    The FVRA established a default framework for authorizing acting officials to fill

  Senate-confirmed roles, with three options for who may serve as an acting official. 5 U.S.C.

  § 3345. Under this framework, (1) the “first assistant to the office” of the vacant officer

  generally becomes the acting official, id. § 3345(a)(1), unless (2) the President appoints someone

  already serving in a different Senate-confirmed position, id. § 3345(a)(2), or (3) the President

  authorizes “an officer or employee” of the relevant agency to serve as the acting official if the

  officer or employee has held a position in the agency above the GS-15 pay rate for 90 days or

  more within the preceding year, id. § 3345(a)(3). The FVRA further provides that a position

  may be occupied by an acting official for a maximum of 210 days. Id. § 3346. This framework



                                                   29
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 30 of 99 PageID #: 7761




  is the “exclusive means” for authorizing acting officials unless a specific statute authorizes “the

  President, a court, or the head of an Executive department” to designate one. Id. § 3347.

         115.    DHS has such a statute—the HSA—which establishes an order of succession for

  the Acting Secretary, expressly superseding the FVRA’s default options. 6 U.S.C. § 113(g).

  First in line under the HSA is the Deputy Secretary, and then the Under Secretary for

  Management. Id. §§ 113(a)(1)(A), 113(g)(1). After these two offices, the order of succession is

  set by the Secretary of Homeland Security. Id. § 113(g)(2).

         116.    Under the FVRA, official actions taken by unlawfully serving acting officials

  “shall have no force or effect” and “may not be ratified” after the fact, including acting officials

  that assume their roles through agency-specific statutes like the HSA. 5 U.S.C. § 3348(d)(1),

  (2).

         117.    Secretary Kirstjen Nielsen was the most recent Senate-confirmed Secretary of

  Homeland Security. On February 15, 2019, she exercised her power under the HSA to set an

  order of succession for the position of Acting Secretary of DHS should the Deputy Secretary and

  Under Secretary of Management positions be vacant. She did so by amending the existing order

  of succession that had been issued by then-Secretary Jeh Johnson in 2016—Delegation 00106.

         118.    Nielsen’s February Delegation provided two grounds for accession of an Acting

  Secretary: (1) the Secretary’s death, resignation, or inability to perform the functions of the

  office; and (2) the Secretary’s unavailability to act during a disaster or catastrophic emergency.

  Each ground set forth the order of succession that would govern under those circumstances. In

  the case of the Secretary’s death, resignation, or inability to perform the functions of office,

  Executive Order 13753—the most recent prior amendment to the order of succession in the

  Department—would govern the order of succession. If the Secretary were unavailable to act



                                                   30
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 31 of 99 PageID #: 7762




  during a disaster or catastrophic emergency, the order of succession would be governed by

  Annex A to the February Delegation.

         119.    At the time of the February Delegation, the orders of succession found in E.O.

  13753 and Annex A were identical; the first four positions in the order of succession for both

  were as follows: (1) Deputy Secretary; (2) Under Secretary of Management, (3) Administrator of

  the Federal Emergency Management Agency (FEMA) and (4) Director of the Cybersecurity and

  Infrastructure Security Agency (CISA). The February Delegation further provided that officials

  who were only acting in the listed positions (rather than appointed to those positions) were

  ineligible to serve as Acting DHS Secretary, such that the position of Acting Secretary would

  pass to the next Senate-confirmed official.

         120.    Nielsen originally announced her resignation from the Secretary position effective

  April 7, 2019. Under the order of succession in effect at that time, and in view of the vacancy in

  the Deputy Secretary position, the Acting Secretary position would have been assumed by Claire

  Grady, the Deputy Under Secretary for Management. See 6 U.S.C. §§ 113(a)(1)(A), 113(g)(1).

  But Nielsen then purported to remain in office until April 10, and Grady resigned on April 9.

         121.    Before leaving office on April 10, 2019, Nielsen made a partial amendment to

  DHS’s order of succession. In this April Delegation, Nielsen retained the two separate grounds

  for accession to the role of Acting Secretary: vacancies arising from Secretary’s death,

  resignation, or inability to perform the functions of office were still governed by E.O. 13753, and

  vacancies arising from the Secretary’s unavailability to act during a disaster or catastrophic

  emergency were still governed by Annex A to the Delegation. Nielsen also did not amend E.O.

  13753, which continued to govern the order of succession in the event of a vacancy created by

  the Secretary’s death, resignation or inability to perform the functions of the office. Secretary



                                                   31
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 32 of 99 PageID #: 7763




  Nielsen did, however, amend Annex A, which set forth the order of succession for when the

  Secretary is unavailable to act during a disaster or catastrophic emergency; the new order of

  succession was as follows: (1) Deputy Secretary; (2) Under Secretary of Management;

  (3) Commissioner of U.S. Customs and Border Protection (CBP), and (4) Administrator of

  FEMA.

         122.    Senate-confirmed Commissioner of CBP Kevin McAleenan then assumed the role

  of Acting Secretary, supposedly pursuant to Annex A. Yet E.O. 13753 rather than Annex A

  governed the relevant order of succession because the vacancy in the position of Secretary was

  created by Nielsen’s resignation, not through the Secretary’s unavailability during a disaster or

  catastrophic emergency.

         123.    On November 8, 2019, McAleenen substituted Annex A for E.O. 13753 to govern

  the order of succession when the Secretary dies, resigns, or is unable to perform the functions of

  office. McAleenan then directed the order of succession in Annex A to be: (1) Deputy Secretary,

  (2) Under Secretary of Management; (3) Commissioner of CBP; and (4) Under Secretary for

  Strategy, Policy, and Plans. On November 13, 2019, McAleenan resigned as both Acting

  Secretary and Commissioner of CBP. Because the first three positions in the line of succession

  were vacant, the Senate-confirmed Under Secretary of Strategy, Policy, and Plans—Chad

  Wolf—assumed the role of Acting Secretary.

         124.    On November 15, 2019, two days after Wolf assumed the Acting Secretary role,

  the Chairman of the House of Representatives Committee on Homeland Security and the Acting

  Chairwoman of the House Committee on Oversight and Reform wrote a letter to the head of

  GAO “to express serious concerns with the legality of the appointment” of Chad Wolf as Acting




                                                  32
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 33 of 99 PageID #: 7764




  Secretary of DHS and Ken Cuccinelli as Senior Official Performing the Duties of Deputy

  Secretary.

         125.    In particular, the Chairman and Acting Chairwoman expressed concern that Wolf

  was serving in violation of the FVRA and HSA because former Acting Secretary McAleenan did

  not lawfully assume the Acting Secretary position, and so McAleenan had no authority to make

  the changes to DHS’s order of succession that formed the basis for Wolf’s accession to Acting

  Secretary.

         126.    On August 14, 2020, GAO issued a report responding to the Chairman and Acting

  Chairwoman’s request, and assessing the legality of the appointment of Chad Wolf as Acting

  Secretary of DHS and Ken Cuccinelli as Senior Official Performing the Duties of Deputy

  Secretary. GAO, DHS-Legality of Service of Acting Secretary of Homeland Security and Service

  of Senior Official Performing the Duties of Deputy Secretary of Homeland Security, File No. B-

  331650, Aug. 14, 2020.

         127.    In the report, GAO explained that “[i]n the case of vacancy in the positions of

  Secretary, Deputy Secretary, and Under Secretary of Management, the HSA provides a means

  for an official to assume the title of Acting Secretary pursuant to a designation of further order of

  succession by the Secretary.” Id. at 11. Based on the amendments Secretary Nielsen made to the

  order of succession in April 2019, GAO concluded that the Senate-confirmed CBP

  Commissioner (McAleenan) “would have been the appropriate official” to serve as Acting

  Secretary only if Secretary Nielsen had been “unavailable to act during a disaster or catastrophic

  emergency.” Id. at 7.

         128.    GAO concluded that because Secretary Nielsen had resigned, E.O. 13753

  controlled under “the plain language of the April Delegation.” Id. GAO explained that after



                                                   33
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 34 of 99 PageID #: 7765




  Nielsen’s resignation, then-Director of CISA, Christopher Krebs, should have assumed the

  position Acting Secretary because he was the first Senate-confirmed official in the E.O. 13753

  order of succession, which governed following a Secretary’s resignation.5 Id. at 8 & n.11. GAO

  noted that although “McAleenan assumed the title of Acting Secretary upon the resignation of

  Secretary Nielsen,” “the express terms of the existing [succession] designation required [Krebs]

  to assume that title” and so “McAleenan did not have authority to amend the Secretary’s existing

  designation.” Id. at 11. GAO thus concluded that Wolf and Cuccinelli were improperly serving

  in their acting roles because they assumed those acting roles under “[the] invalid order of

  succession” established by McAleenan in November 2019. Id.

          129.    GAO recognized that Secretary Nielsen’s conduct may have suggested that she

  intended McAleenan to become Acting Secretary upon her resignation, but GAO concluded that

  “it would be inappropriate, in light of the clear express directive of the April Delegation”—

  which provided that McAleenan would only take over if Nielsen was unavailable to act during a

  disaster or catastrophic emergency—to interpret the order of succession based on post-hoc

  actions.” Id. at 9. GAO did not assess the consequences of Wolf’s and Cuccinelli’s unlawful

  appointments and instead referred that question to the DHS Office of Inspector General. Id. at

  11.

          130.    Because Defendant Wolf unlawfully assumed the position of Acting Secretary of

  Homeland Security in violation of the FVRA and HSA. Under the plain terms of the FVRA, all

  official actions taken by Wolf as Acting Secretary—including his issuance of the Wolf Memo—

  are therefore invalid.



  5
   The FEMA Administrator had resigned a week before Nielsen resigned. (GAO, DHS-Legality of Service of Acting
  Secretary of Homeland Security and Service of Senior Official Performing the Duties of Deputy Secretary of
  Homeland Security, File No. B-331650, Aug. 14, 2020).

                                                       34
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 35 of 99 PageID #: 7766




                                      HARM TO PLAINTIFF STATES

          131.     The States will suffer harm as a result of the termination of the DACA program or

  failure to restore DACA to its pre-September 5, 2017 status, including immediate and irreparable

  injuries to their sovereign, quasi-sovereign, and proprietary interests.

                                   PLAINTIFF STATE OF NEW YORK

          132.     The State of New York is home to an estimated 80,000 or more DACA-eligible

  residents.6 Approximately 28,180 active DACA recipients live in New York.7

          133.     As of March 31, 2020, USCIS reported that it had approved 40,807 initial DACA

  applications and 83,987 renewals for residents of New York.8

          134.     Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of New York, to work legally, open bank accounts, access lines of credit, purchase

  homes and cars, and obtain employer-based health insurance, among other benefits.

          135.     As of October 4, 2017, an estimated 38,848 New York DACA grantees were

  employed. See Ex. 5 ¶ 64 (Decl. Wong). An estimated 2,295 were business owners. Id. An

  estimated 19,084 were in school, and 13,645 were pursuing a bachelor’s degree or higher. Id. ¶

  65.




  6
   See Migration Policy Institute, National and State Estimates of Immigrant Populations Eligible for the Deferred
  Action for Childhood Arrivals (DACA) Program, June 2020, available at
  https://www migrationpolicy.org/sites/default/files/datahub/State%20Estimates%20of%20DACA-
  Eligible%20Population_June%202020.xlsx (“June 2020 MPI Estimates”).
  7
   See USCIS, Approximate Active DACA Receipts – March 31, 2020 (July 22, 2020), available at
  https://www.uscis.gov/sites/default/files/document/data/Approximate%20Active%20DACA%20Receipts%20-
  %20March%2031%2C%202020.pdf (“USCIS March 2020 Estimates”).
  8
   See USCIS, Number of Form I-821D, Consideration of Deferred Action for Childhood Arrivals, Status, by Fiscal
  Year, Quarter, and Case Status: Aug. 15, 2012-Mar. 31, 2020 (July 22, 2020), available at
  https://www.uscis.gov/sites/default/files/document/data/I914t_visastatistics_fy2020_qtr2.pdf (“USCIS March 2020
  Quarterly Report”).



                                                          35
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 36 of 99 PageID #: 7767




          136.     An estimated 9,200 DACA recipients in New York are frontline workers in

  sectors that are essential for the State’s COVID-19 response: health care, education, and food-

  related jobs.9

          137.     In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the New York

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $140

  million annually in state and local taxes in New York—a contribution that was estimated to drop

  by $55 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017

  estimate predicted that terminating DACA would, over a ten-year period, impact the New York

  economy with $10.7 billion in budgetary costs and $38.6 billion economic costs. See Ex. 4,

  Table 1 (Decl. Brannon). DACA recipients currently contribute an estimated $238.8 million

  annually in state and local taxes in New York.10




  9
    See Nicole Prchal Svajlenka, Center for American Progress, A Demographic Profile of DACA Recipients on the
  Frontlines of the Coronavirus Response, Center for American Progress (Apr. 6, 2020),
  https://www.americanprogress.org/issues/immigration/news/2020/04/06/482708/demographic-profile-daca-
  recipients-frontlines-coronavirus-response/ (“CAP COVID-19 Report”).
  10
    See Nicole Prchal Svajlenka & Philip E. Wolgin, Center for American Progress, What We Know About the
  Demographic and Economic Impacts of DACA Recipients: Spring 2020 Edition (Apr. 6, 2020),
  https://www.americanprogress.org/issues/immigration/news/2020/04/06/482676/know-demographic-economic-
  impacts-daca-recipients-spring-2020-edition/ (“CAP Demographic and Economic Impacts Report”).



                                                        36
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 37 of 99 PageID #: 7768




                       PLAINTIFF COMMONWEALTH OF MASSACHUSETTS

             138.    The Commonwealth of Massachusetts is home to an estimated 17,000 or more

  DACA-eligible residents.11 Approximately 5,480 DACA recipients live in Massachusetts.12

             139.    As of March 31, 2020, USCIS reported that it had approved 7,654 initial DACA

  applications and 16,257 renewals for residents of Massachusetts.13

             140.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Massachusetts, to work legally, acquire driver’s licenses, open bank accounts,

  access lines of credit, purchase homes and cars, receive in-state tuition at public universities, and

  obtain employer-based health insurance, among other benefits.

             141.    As of October 4, 2017, an estimated 7,360 Massachusetts DACA grantees were

  employed. See Ex. 5 ¶ 56 (Decl. Wong). An estimated 435 were business owners. Id. An

  estimated 3,616 were in school, and 2,585 currently were pursuing a bachelor’s degree or higher.

  Id. ¶ 57.

             142.    An estimated 2,000 DACA recipients in Massachusetts are frontline workers in

  sectors that are essential for the Commonwealth’s COVID-19 response: health care, education,

  and food-related jobs.14

             143.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the

  Massachusetts economy generally. Stripping DACA grantees of the ability to work legally will

  cause many to lose their jobs, resulting, among other things, in less tax revenue for the State.



  11
       See June 2020 MPI Estimates.
  12
       See USCIS March 2020 Estimates.
  13
       See USCIS March 2020 Quarterly Report.
  14
       See CAP COVID-19 Report.

                                                     37
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 38 of 99 PageID #: 7769




  According to one estimate, as of October 4, 2017, DACA-eligible residents contributed

  approximately $24.2 million annually in state and local taxes in Massachusetts—a contribution

  that was estimated to drop by $9.2 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and

  Hill). Another 2017 estimate predicted that terminating DACA would, over a ten-year period,

  impact the Massachusetts economy with $258 million in budgetary costs and $924.5 million in

  economic costs. See Ex. 4, Table 1 (Decl. Brannon). DACA recipients currently contribute an

  estimated $32.5 million annually in state and local taxes in Massachusetts.15

                                  PLAINTIFF STATE OF WASHINGTON

             144.    The State of Washington is home to an estimated 26,000 or more DACA-eligible

  residents.16 Approximately 16,030 DACA recipients live in Washington.17

             145.    As of March 31, 2020, USCIS reported that it had approved 19,308 initial DACA

  applications and 43,442 renewals for residents of Washington.18

             146.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Washington, to work legally, acquire driver’s licenses, open bank accounts,

  access lines of credit, purchase homes and cars, receive in-state tuition at public universities, and

  obtain employer-based health insurance, among other benefits.

             147.    As of October 4, 2017, an estimated 16,394 Washington DACA grantees were

  employed. See Ex. 5 ¶ 88 (Decl. Wong). An estimated 969 were business owners. Id. An

  estimated 8,054 were in school, and 5,758 were pursuing a bachelor’s degree or higher. Id. ¶ 89.




  15
       See CAP Demographic and Economic Impacts Report.
  16
       See June 2020 MPI Estimates.
  17
       See USCIS March 2020 Estimates.
  18
       See USCIS March 2020 Quarterly Report.



                                                      38
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 39 of 99 PageID #: 7770




             148.    An estimated 6,400 DACA recipients in Washington are frontline workers in

  sectors that are essential for the State’s COVID-19 response: health care, education, and food-

  related jobs.19

             149.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Washington

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $51 million

  annually in state and local taxes in Washington—a contribution that was estimated to drop by

  $19 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the Washington

  economy with $1.8 billion in budgetary costs and $6.4 billion in economic costs. See Ex. 4,

  Table 1 (Decl. Brannon). DACA recipients currently contribute an estimated $90.5 million

  annually in state and local taxes in Washington.20

                                      PLAINTIFF STATE OF COLORADO

             150.    The State of Colorado is home to an estimated 23,000 or more DACA-eligible

  residents.21Approximately 14,520 DACA recipients live in Colorado.22

             151.    As of March 31, 2020, USCIS reported that it had approved 18,555 initial DACA

  applications and 41,107 renewals for residents of Colorado.23



  19
       See CAP COVID-19 Report.
  20
       See CAP Demographic and Economic Impacts Report.
  21
       See June 2020 MPI Estimates.
  22
       See USCIS March 2020 Estimates.
  23
       See USCIS March 2020 Quarterly Report.

                                                      39
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 40 of 99 PageID #: 7771




            152.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Colorado, to work legally, open bank accounts, access lines of credit, purchase

  homes and cars, and obtain employer-based health insurance, among other benefits.

            153.    As of October 4, 2017, an estimated 15,281 Colorado DACA grantees were

  employed. See Ex. 5 ¶ 28 (Decl. Wong). An estimated 935 were business owners. Id. An

  estimated 7,772 were in school, and 5,557 were pursuing a bachelor’s degree or higher. Id. ¶ 29.

            154.    An estimated 4,300 DACA recipients in Colorado are frontline workers in sectors

  that are essential for the State’s COVID-19 response: health care, education, and food-related

  jobs.24

            155.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Colorado

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $33.9

  million annually in state and local taxes in Colorado—a contribution that was estimated to drop

  by $16.4 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017

  estimate predicted that terminating DACA would, over a ten-year period, impact the Colorado

  economy with $768 million in budgetary costs and $2.7 billion in economic costs. See Ex. 4,

  Table 1 (Decl. Brannon). DACA recipients currently contribute an estimated $58.7 million

  annually in state and local taxes in Colorado.25




  24
       See CAP COVID-19 Report.
  25
       See CAP Demographic and Economic Impacts Report.

                                                      40
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 41 of 99 PageID #: 7772




                                 PLAINTIFF STATE OF CONNECTICUT

             156.    The State of Connecticut is home to an estimated 11,000 or more DACA-eligible

  residents.26 Approximately 3,560 DACA recipients live in Connecticut.

             157.    As of March 31, 2020, USCIS reported that it had approved 4,886 initial DACA

  applications and 10,479 renewals for residents of Connecticut.27

             158.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Connecticut, to work legally, acquire driver’s licenses, open bank accounts,

  access lines of credit, purchase homes and cars, receive in-state tuition at public universities, and

  obtain employer-based health insurance, among other benefits.

             159.    As of October 4, 2017, an estimated 4,560 Connecticut DACA grantees were

  employed. See Ex. 5 ¶ 32 (Decl. Wong). An estimated 269 were business owners. Id. An

  estimated 2,240 were in school, and 1,602 were pursuing a bachelor’s degree or higher. Id. ¶ 33.

             160.    An estimated 1,300 DACA recipients in Connecticut are frontline workers in

  sectors that are essential for the State’s COVID-19 response: health care, education, and food-

  related jobs.28

             161.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Connecticut

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $17 million

  annually in state and local taxes in Connecticut—a contribution that was estimated to drop by $5


  26
       See June 2020 MPI Estimates.
  27
       See USCIS March 2020 Quarterly Report.
  28
       See CAP COVID-19 Report.

                                                     41
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 42 of 99 PageID #: 7773




  million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the Connecticut

  economy with $642 million in budgetary costs and $2.3 billion in economic costs. See Ex. 4,

  Table 1 (Decl. Brannon). DACA recipients currently contribute an estimated $21.8 million

  annually in state and local taxes in Connecticut.29

                                      PLAINTIFF STATE OF DELAWARE

             162.    The State of Delaware is home to an estimated 3,000 or more DACA-eligible

  residents.30 Approximately 1,310 DACA recipients live in Delaware.31

             163.    As of March 31, 2020, USCIS reported that it had approved 1,532 initial DACA

  applications and 3,581 renewals for residents of Delaware.32

             164.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Delaware, to work legally, acquire driver’s licenses, open bank accounts,

  access lines of credit, purchase homes and cars, receive in-state tuition at public universities, and

  obtain employer-based health insurance, among other benefits.

             165.    As of October 4, 2017, an estimated 1,326 Delaware DACA grantees were

  employed. See Ex. 5 ¶ 36 (Decl. Wong). An estimated 651 were in school, and 466 were

  pursuing a bachelor’s degree or higher. Id. ¶ 37.

             166.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Delaware

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to



  29
       See CAP Demographic and Economic Impacts Report.
  30
       See June 2020 MPI Estimates.
  31
       See USCIS March 2020 Estimates.
  32
       See USCIS March 2020 Quarterly Report.

                                                      42
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 43 of 99 PageID #: 7774




  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $2.4 million

  annually in state and local taxes in Delaware—a contribution that was estimated to drop by $1

  million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the Delaware economy

  with $258 million in budgetary costs and $924 million in economic costs. See Ex. 4, Table 1

  (Decl. Brannon). DACA recipients currently contribute an estimated $4.3 million annually in

  state and local taxes in Delaware.33

                              PLAINTIFF THE DISTRICT OF COLUMBIA

             167.    The District of Columbia (“District”) is home to an estimated 2,000 or more

  DACA-eligible residents.34 Approximately 600 DACA recipients live in the District.35

             168.    As of March 31, 2020, USCIS reported that it had approved 738 initial DACA

  applications and 1,701 renewals for residents of the District.36

             169.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of the District, to work legally, open bank accounts, access lines of credit,

  purchase homes and cars, receive in-state tuition at public universities, and obtain employer-

  based health insurance, among other benefits.




  33
       See CAP Demographic and Economic Impacts Report.
  34
       See June 2020 MPI Estimates.
  35
       See USCIS March 2020 Estimates.
  36
       See USCIS March 2020 Quarterly Report.



                                                      43
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 44 of 99 PageID #: 7775




            170.    As of October 4, 2017, an estimated 707 District DACA grantees were employed.

  See Ex. 5 ¶ 40 (Decl. Wong). An estimated 347 were in school, and 248 were pursuing a

  bachelor’s degree or higher. Id. ¶ 41.

            171.    An estimated 200 DACA recipients in the District are frontline workers in sectors

  that are essential for the District’s COVID-19 response: health care, education, and food-related

  jobs.37

            172.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the District’s

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $2.7 million

  annually in state and local taxes in the District—a contribution that was estimated to drop by

  $946,000 without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the District’s economy

  $900 million in budgetary costs and $3.2 billion in economic costs. See Ex. 4, Table 1 (Decl.

  Brannon). DACA recipients currently contribute an estimated $2.9 million annually in local

  taxes in the District.38




  37
       See CAP COVID-19 Report.
  38
       See CAP Demographic and Economic Impacts Report.



                                                      44
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 45 of 99 PageID #: 7776




                                      PLAINTIFF STATE OF HAWAII

             173.    The State of Hawaii is home to an estimated 4,000 or more DACA-eligible

  residents.39 Approximately 340 DACA recipients live in Hawaii.40

             174.    As of March 31, 2020, USCIS reported that it had approved 368 initial DACA

  applications and 935 renewals for residents of Hawaii.41

             175.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Hawaii, to work legally, open bank accounts, access lines of credit, purchase

  homes and cars, receive in-state tuition at public universities, and obtain employer-based health

  insurance, among other benefits.

             176.    As of October 4, 2017, an estimated 532 Hawaii DACA grantees were employed.

  See Ex. 5 ¶ 44 (Decl. Wong). An estimated 261 were in school, and 187 were pursuing a

  bachelor’s degree or higher. Id. ¶ 45.

             177.    An estimated 100 DACA recipients in Hawaii are frontline workers in sectors that

  are essential for the State’s COVID-19 response: health care, education, and food-related jobs.42

             178.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Hawaii

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in a loss of tax revenue for the State. According to

  one estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $3.2

  million annually in state and local taxes in Hawaii—a contribution that was estimated to drop by



  39
       See June 2020 MPI Estimates.
  40
       See USCIS March 2020 Estimates.
  41
       See USCIS March 2020 Quarterly Report.
  42
       See CAP COVID-19 Report.

                                                     45
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 46 of 99 PageID #: 7777




  $870,000 without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the Hawaii economy

  $126 million in budgetary costs and $451.5 million economic costs. See Ex. 4, Table 1 (Decl.

  Brannon). DACA recipients currently contribute an estimated $3.1 million annually in state and

  local taxes in Hawaii.43

                                      PLAINTIFF STATE OF ILLINOIS

             179.    The State of Illinois is home to an estimated 67,000 or more DACA-eligible

  residents.44 Approximately 33,940 DACA recipients live in Illinois.45

             180.    As of March 31, 2020, USCIS reported that it had approved 45,002 initial DACA

  applications and 97,003 renewals for residents of Illinois.46

             181.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Illinois, to work legally, open bank accounts, access lines of credit, purchase

  homes and cars, receive in-state tuition at public universities, and obtain employer-based health

  insurance, among other benefits.

             182.    As of October 4, 2017, an estimated 38,879 Illinois DACA grantees were

  employed. See Ex. 5 ¶ 48 (Decl. Wong). An estimated 2,297 were business owners. Id. An

  estimated 19,099 were in school, and 13,656 were pursuing a bachelor’s degree or higher. Id. ¶

  49.




  43
       See CAP Demographic and Economic Impacts Report.
  44
       See June 2020 MPI Estimates.
  45
       See USCIS March 2020 Estimates.
  46
       See USCIS March 2020 Quarterly Report.



                                                      46
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 47 of 99 PageID #: 7778




             183.    An estimated 11,400 DACA recipients in Illinois are frontline workers in sectors

  that are essential for the State’s COVID-19 response: health care, education, and food-related

  jobs.47

             184.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Illinois

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $131

  million annually in state and local taxes in Illinois—a contribution that was estimated to drop by

  $54.7 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017

  estimate predicted that terminating DACA would, over a ten-year period, cost the Illinois

  economy $1.9 billion in lost tax revenue and $6.9 billion overall. See Ex. 4, Table 1 (Decl.

  Brannon). DACA recipients currently contribute an estimated $209.5 million annually in state

  and local taxes in Illinois.48

                                         PLAINTIFF STATE OF IOWA

             185.    The State of Iowa is home to an estimated 4,000 or more DACA-eligible

  residents.49 Approximately 2,420 DACA recipients live in Iowa.50

             186.    As of March 31, 2020, USCIS reported that it had approved 2,920 initial DACA

  applications and 7,054 renewals for residents of Iowa.51



  47
       See CAP COVID-19 Report.
  48
       See CAP Demographic and Economic Impacts Report.
  49
       See June 2020 MPI Estimates.
  50
       See USCIS March 2020 Estimates.
  51
       See USCIS March 2020 Quarterly Report.

                                                      47
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 48 of 99 PageID #: 7779




            187.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Iowa, to work legally, acquire driver’s licenses, open bank accounts, access

  lines of credit, purchase homes and cars, receive in-state tuition at public universities, and obtain

  employer-based health insurance, among other benefits.

            188.    As of October 4, 2017, an estimated 2,570 Iowa DACA grantees were employed.

  See Ex. 5 ¶ 52 (Decl. Wong). An estimated 152 were business owners. Id. An estimated 1,263

  were in school, and 903 were pursuing a bachelor’s degree or higher. Id. ¶ 53.

            189.    An estimated 1,100 DACA recipients in Iowa are frontline workers in sectors that

  are essential for the State’s COVID-19 response: health care, education, and food-related jobs.52

            190.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Iowa

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $6.8 million

  annually in state and local taxes in Iowa—a contribution that was estimated to drop by $3.2

  million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the Iowa economy with

  $258 million in budgetary costs and $924.5 million in economic costs. See Ex. 4, Table 1 (Decl.

  Brannon). Yet another estimate predicted that the state’s GDP would contract by $55.83 million

  if DACA is terminated. See Ex. 85 ¶ 9 (Decl. Swenson, Iowa St. University). DACA recipients

  currently contribute an estimated $11.1 million annually in state and local taxes in Iowa.53



  52
       See CAP COVID-19 Report.
  53
       See CAP Demographic and Economic Impacts Report.

                                                      48
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 49 of 99 PageID #: 7780




                                  PLAINTIFF STATE OF NEW MEXICO

             191.    The State of New Mexico is home to an estimated 8,000 or more DACA-eligible

  residents.54 Approximately 5,690 DACA recipients live in New Mexico.55

             192.    As of March 31, 2020, USCIS reported that it had approved 7,616 initial DACA

  applications and 14,994 renewals for residents of New Mexico.56

             193.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of New Mexico, to work legally, acquire driver’s licenses, open bank accounts,

  access lines of credit, purchase homes and cars, receive in-state tuition at public universities, and

  obtain employer-based health insurance, among other benefits.

             194.    As of October 4, 2017, an estimated 6,250 New Mexico DACA grantees were

  employed. See Ex. 5 ¶ 60 (Decl. Wong). An estimated 369 were business owners. Id. An

  estimated 3,070 were in school, and 2,195 were pursuing a bachelor’s degree or higher. Id. ¶ 61.

             195.    An estimated 1,900 DACA recipients in New Mexico are frontline workers in

  sectors that are essential for the State’s COVID-19 response: health care, education, and food-

  related jobs.57

             196.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the New Mexico

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 2017, DACA-eligible residents contributed approximately $18.8 million



  54
       See June 2020 MPI Estimates.
  55
       See USCIS March 2020 Estimates.
  56
       See USCIS March 2020 Quarterly Report.
  57
       See CAP COVID-19 Report.

                                                     49
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 50 of 99 PageID #: 7781




  annually in state and local taxes in New Mexico—a contribution that was estimated to drop by

  $7.5 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the New Mexico

  economy with $258 million in budget costs and $924.5 million in economic costs. See Ex. 4,

  Table 1 (Decl. Brannon). DACA recipients currently contribute an estimated $18.6 million

  annually in state and local taxes in New Mexico.58

                              PLAINTIFF STATE OF NORTH CAROLINA

             197.    The State of North Carolina is home to an estimated 38,000 or more DACA-

  eligible residents.59 Approximately 24,050 DACA recipients live in North Carolina.60

             198.    As of March 31, 2020, USCIS reported that it had approved 29,665 initial DACA

  applications and 67,232 renewals for residents of North Carolina.61

             199.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of North Carolina, to work legally, open bank accounts, access lines of credit,

  purchase homes and cars, and obtain employer-based health insurance, among other benefits.

             200.    As of October 4, 2017, an estimated 24,094 North Carolina DACA grantees were

  employed. See Ex. 5 ¶ 68 (Decl. Wong). An estimated 1,483 were business owners. Id. An

  estimated 12,327 were in school, and 8,814 were pursuing a bachelor’s degree or higher. Id. ¶ 69.




  58
       See CAP Demographic and Economic Impacts Report.
  59
       See June 2020 MPI Estimates.
  60
       See USCIS March 2020 Estimates.
  61
       See USCIS March 2020 Quarterly Report.



                                                      50
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 51 of 99 PageID #: 7782




             201.    An estimated 7,600 DACA recipients in North Carolina are frontline workers in

  sectors that are essential for the State’s COVID-19 response: health care, education, and food-

  related jobs.62

             202.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the North

  Carolina economy generally. Stripping DACA grantees of the ability to work legally will cause

  many to lose their jobs, resulting, among other things, in less tax revenue for the State.

  According to one estimate, as of October 4, 2017, DACA-eligible residents contributed

  approximately $63.6 million annually in state and local taxes in North Carolina—a contribution

  that was estimated to drop by $29 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and

  Hill). Another 2017 estimate predicted that terminating DACA would, over a ten-year period,

  impact the North Carolina economy with $2.1 billion in budgetary costs and $7.8 billion in

  economic costs. See Ex. 4, Table 1 (Decl. Brannon). DACA recipients currently contribute an

  estimated $80.3 million annually in state and local taxes in North Carolina.63

                                      PLAINTIFF STATE OF OREGON

             203.    The State of Oregon is home to an estimated 14,000 or more DACA-eligible

  residents.64 Approximately 9,710 DACA recipients live in Oregon.65

             204.    As of March 31, 2020, USCIS reported that it had approved 12,060 initial DACA

  applications and 27,595 renewals for residents of Oregon.66



  62
       See CAP COVID-19 Report.
  63
       See CAP Demographic and Economic Impacts Report.
  64
       See June 2020 MPI Estimates.
  65
       See USCIS March 2020 Estimates.
  66
       See USCIS March 2020 Quarterly Report.

                                                      51
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 52 of 99 PageID #: 7783




            205.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Oregon, to work legally, acquire driver’s licenses, open bank accounts, access

  lines of credit, purchase homes and cars, have more ready access to in-state tuition, and obtain

  employer-based health insurance, among other benefits.

            206.    As of October 4, 2017, an estimated 10,347 Oregon DACA grantees were

  employed. See Ex. 5 ¶ 72 (Decl. Wong). An estimated 611 were business owners. Id. An

  estimated 5,083 were in school, and 3,634 were pursuing a bachelor’s degree or higher. Id. ¶ 73.

            207.    An estimated 4,800 DACA recipients in Oregon are frontline workers in sectors

  that are essential for the State’s COVID-19 response: health care, education, and food-related

  jobs.67

            208.    The State of Oregon’s revenue structure relies heavily on income taxes, including

  capital gains for investors, wages paid to workers, and corporate taxes that are directly linked to

  profitability. See Ex. 126 ¶ 9 (Decl. Read).

            209.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Oregon

  economy generally. Eliminating DACA grantee Oregonians’ ability to work legally will cause

  many to lose their jobs, resulting, among other things, in less tax revenue for the state and

  impairment of the state’s economic health. See, e.g., Ex. 100 ¶ 6 (Decl. Nicolas). According to

  one estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $20

  million annually in state and local taxes in Oregon—a contribution that was estimated to drop by

  $11 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, impact the Oregon economy


  67
       See CAP COVID-19 Report.

                                                    52
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 53 of 99 PageID #: 7784




  with $384 million in budgetary costs and $1.3 billion in economic costs. See Ex. 4, Table 1

  (Decl. Brannon). DACA recipients currently contribute an estimated $39.9 million annually in

  state and local taxes in Oregon.68

             210.    In addition, the inability to work legally and enjoy the other benefits of legal

  status such as better access to credit and the banking system will make it more difficult, if not

  impossible, for DACA grantee Oregonians to start businesses that contribute to the State’s

  economy and overall financial health. See Ex. 126 ¶ 12 (Decl. Read).

             211.    In addition to the direct benefits to state programs of increased state revenues, the

  State is also an investor and a borrower. See Ex. 126 ¶¶ 5-9 (Decl. Read). The State’s credit

  rating, cost of borrowing, and the performance of the State’s investments are all tied to the

  overall economic health of the State. See Ex. 126 ¶ 9 (Decl. Read). A reduced state tax base, and

  potential downward pressure on corporate performance, has the potential to adversely affect

  these interests as well. Many of the companies in which Oregon and Oregonians have holdings

  have expressed concern that the rescission of the DACA program is a threat and will be

  disruptive to their employees, their productivity, and their competitiveness. Any such disruption

  or downward pressure on corporate profits also potentially affects Oregon as a taxing entity and

  a shareholder.

                        PLAINTIFF COMMONWEALTH OF PENNSYLVANIA

             212.    The Commonwealth of Pennsylvania is home to an estimated 14,000 or more

  DACA-eligible residents.69 Approximately 4,480 DACA recipients live in Pennsylvania.70



  68
       See CAP Demographic and Economic Impacts Report.
  69
       See June 2020 MPI Estimates.
  70
       See USCIS March 2020 Estimates.



                                                      53
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 54 of 99 PageID #: 7785




             213.    As of March 31, 2020, USCIS reported that it had approved 5,669 initial DACA

  applications and 12,703 renewals for residents of Pennsylvania.71

             214.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Pennsylvania, to work legally, open bank accounts, access lines of credit,

  purchase homes and cars, and obtain employer-based health insurance, among other benefits.

             215.    As of October 4, 2017, an estimated 5,468 Pennsylvania DACA grantees were

  employed. See Ex. 5 ¶ 76 (Decl. Wong). An estimated 323 were business owners. Id. An

  estimated 2,686 were in school, and 1,920 were pursuing a bachelor’s degree or higher. Id. ¶ 77.

             216.    An estimated 1,700 DACA recipients in Pennsylvania are frontline workers in

  sectors that are essential for the Commonwealth’s COVID-19 response: health care, education,

  and food-related jobs.72

             217.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Pennsylvania

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $20.7

  million annually in state and local taxes in Pennsylvania—a contribution that was estimated to

  drop by $7.5 million without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017

  estimate predicted that terminating DACA would, over a ten-year period, impact the

  Pennsylvania economy with $258 million in budgetary costs and $924.5 million in economic




  71
       See USCIS March 2020 Quarterly Report.
  72
       See CAP COVID-19 Report.



                                                     54
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 55 of 99 PageID #: 7786




  costs. See Ex. 4, Table 1 (Decl. Brannon). DACA recipients currently contribute an estimated

  $19.9 million annually in state and local taxes in Pennsylvania.73

                                 PLAINTIFF STATE OF RHODE ISLAND

             218.    The State of Rhode Island is home to an estimated 3,000 or more DACA-eligible

  residents.74 Approximately 890 DACA recipients live in Rhode Island.75As of March 31, 2020,

  USCIS reported that it had approved 1,168 initial DACA applications and 2,630 renewals for

  residents of Rhode Island.76

             219.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Rhode Island, to work legally, open bank accounts, access lines of credit,

  purchase homes and cars, and obtain employer-based health insurance, among other benefits.

             220.    As of October 4, 2017, an estimated 1,141 Rhode Island DACA grantees were

  employed. See Ex. 5 ¶ 80 (Decl. Wong). An estimated 560 were in school, and 401 were

  pursuing a bachelor’s degree or higher. Id. ¶ 81.

             221.    An estimated 200 DACA recipients in Rhode Island are frontline workers in

  sectors that are essential for the State’s COVID-19 response: health care, education, and food-

  related jobs.77

             222.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Rhode Island

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to



  73
       See CAP Demographic and Economic Impacts Report.
  74
       See June 2020 MPI Estimates.
  75
       See USCIS March 2020 Estimates.
  76
       See USCIS March 2020 Quarterly Report.
  77
       See CAP COVID-19 Report.

                                                      55
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 56 of 99 PageID #: 7787




  lose their jobs, resulting, among other things, in less tax revenue for the State. The Rhode Island

  Office of Management and Budget (“RIOMB”) estimates that the termination of DACA could

  lead to over $1 million in lost state and local income, real estate and vehicle taxes. See Ex. 128 ¶

  3 (Decl. Womer, RIOMB). According to one estimate, as of October 4, 2017, DACA-eligible

  residents contributed approximately $3.8 million annually in state and local taxes in Rhode

  Island—a contribution that was predicted to drop by $1.2 million without DACA. See Ex. 3 ¶ 7

  (Decl. Essig, Wiehe and Hill). According to the Institute on Taxation and Economic Policy

  (“ITEP”), the State of Rhode Island alone will lose $2.6 million in state and local taxes if DACA

  protections are lost. See Ex. 54. (Misha Hill and Meg Wiehe, State and Local Contributions of

  Young Undocumented Immigrants, Institute on Taxation and Economic Policy, April 25, 2017).

  According to the Center for American Progress, Rhode Island will lose over $61 million in

  annual GDP loss from removing DACA workers. See id. DACA recipients currently contribute

  an estimated $3.9 million annually in state and local taxes in Rhode Island.78

                                    PLAINTIFF STATE OF VERMONT

             223.    As of October 4, 2017, the State of Vermont was home to an estimated 100 or

  more DACA-eligible residents. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Approximately 20

  DACA recipients live in Vermont.79

             224.    As of March 31, 2020, USCIS reported that it had approved 12 initial DACA

  applications and 55 renewals for residents of Vermont.80




  78
       See CAP Demographic and Economic Impacts Report.
  79
       See USCIS March 2020 Estimates.
  80
       See USCIS March 2020 Quarterly Report.

                                                      56
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 57 of 99 PageID #: 7788




             225.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Vermont, to work legally, open bank accounts, access lines of credit, purchase

  homes and cars, and obtain employer-based health insurance, among other benefits.

             226.    As of October 4, 2017, an estimated 37 DACA grantees were employed in

  Vermont. See Ex. 53 (Nicole Prchal Svajlenka, et al., A New Threat to DACA Could Cost States

  Billions of Dollars, Center for American Progress, July, 21, 2017).

             227.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Vermont

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. According to one

  estimate, as of October 4, 2017, DACA-eligible residents contributed approximately $140,000

  annually in state and local taxes in Vermont—a contribution that was estimated to drop by

  $48,000 without DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another 2017 estimate

  predicted that terminating DACA would, over a ten-year period, cost the Vermont economy $2.4

  million in Gross Domestic Product. See Ex. 53 (Prchal Svajlenka, et. al., A New Threat to

  DACA).

                            PLAINTIFF COMMONWEALTH OF VIRGINIA

             228.    The Commonwealth of Virginia is home to an estimated 27,000 or more DACA-

  eligible residents.81 Approximately 9,410 DACA recipients live in Virginia.82

             229.    As of March 31, 2020, USCIS reported that it had approved 12,368 initial DACA

  applications and 27,411 renewals for residents of Virginia.83


  81
       See June 2020 MPI Estimates.
  82
       See USCIS March 2020 Estimates.
  83
       See USCIS March 2020 Quarterly Report.

                                                     57
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 58 of 99 PageID #: 7789




            230.    Obtaining DACA status has allowed these individuals, many of whom are long-

  term residents of Virginia, to work legally, open bank accounts, access lines of credit, purchase

  homes and cars, receive in-state tuition at public universities, and obtain employer-based health

  insurance, among other benefits.

            231.    As of October 4, 2017, an estimated 11,195 Virginia DACA grantees were

  employed. See Ex. 5 ¶ 84 (Decl. Wong). An estimated 661 were business owners. Id. An

  estimated 5,499 were in school, and 3,932 currently were pursuing a bachelor’s degree or higher.

  Id. ¶ 85.

            232.    An estimated 2,700 DACA recipients in Virginia are frontline workers in sectors

  that are essential for the Commonwealth’s COVID-19 response: health care, education, and

  food-related jobs.84

            233.    In addition to the many harms identified below, see ¶¶ 234-279, terminating

  DACA or failing to restore DACA to its pre-September 5, 2017 status will hurt the Virginia

  economy generally. Stripping DACA grantees of the ability to work legally will cause many to

  lose their jobs, resulting, among other things, in less tax revenue for the State. As of October 4,

  2017, DACA-eligible residents contributed approximately $34.7 million annually in state and

  local taxes in Virginia—a contribution that was estimated to drop by $12.7 million without

  DACA. See Ex. 3 ¶ 7 (Decl. Essig, Wiehe and Hill). Another estimate suggests that terminating

  DACA would, over a ten-year period, impact the Virginia economy with $1 billion in budgetary

  costs and $3.6 billion in economic costs. See Ex. 4, Table 1 (Decl. Brannon). DACA recipients

  currently contribute approximately $48.7 million annually in state and local taxes in Virginia.85



  84
       See CAP COVID-19 Report.
  85
       See CAP Demographic and Economic Impacts Report.

                                                      58
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 59 of 99 PageID #: 7790




                       HARM TO PLAINTIFF STATES BY CATEGORY

  Diversity, Inclusion, and Constitutional Values.

         234.    The States have an interest in prohibiting the deprivation of life, liberty or

  property without due process, and in preventing any practice that denies equal protection of the

  laws or otherwise discriminates on the basis of race, color, or national origin. For example:

             a. New York’s Constitution guarantees all persons the right to equal treatment under

                 the law and forbids discrimination based on race, color, creed or religion. N.Y.

                 Const. art. I, § 11. And New York’s statutes reiterate the State’s strong interest in

                 combatting discrimination and prejudice. See N.Y. Exec. Law § 290.

             b. Washington has declared that practices that discriminate against any of its

                 inhabitants because of race, color, or national origin are matters of public concern

                 that threaten the rights and proper privileges of the State and harm the public

                 welfare, health, and peace of the people. See Wash. Rev. Code 49.60.010.

             c. Colorado welcomes people of all backgrounds. Colorado law prohibits unlawful

                 discrimination against people based on, among other things, race, national origin,

                 and ancestry. See C.R.S. § 24-34-601; C.R.S. § 24-34-402; C.R.S. § 24-34-502.

             d. The State of Connecticut has a strong public policy mandating inclusion, and state

                 law forbids discrimination in education, employment, and public

                 accommodations, and other public goods and rights based on race, national origin,

                 and ancestry. See Conn. Gen. Stat. §§ 46a-60 (employment); 46a-64 (public

                 accommodations); 10-15c (public education); 46a-75 (other educational and

                 vocational programs).




                                                   59
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 60 of 99 PageID #: 7791




           e. The Illinois Human Rights Act, 775 ILCS 5/1 et seq., establishes a public policy

              “to secure for all individuals within Illinois the freedom from discrimination

              against any individual because of his or her … national origin.” See 775 ILCS

              5/1-102(A). It further establishes a public policy “to prevent discrimination based

              on citizenship status in employment.” See 775 ILCS 5/1-102(C).

           f. Delaware law broadly prohibits discrimination in multiple areas, including public

              accommodations, insurance, and employment. See Del. Code. Ann. tit. 6, § 4500-

              4516; Del. Code. Ann. tit. 18, § 2304(22); Del. Code. Ann. tit. 19, § 711. The

              Delaware Equal Accommodations Law “is intended to prevent, in places of public

              accommodations, practices of discrimination against any person” on numerous

              bases, including race, color, or national origin. See Del. Code. Ann. tit. 6, § 4501.

              The law is to be “liberally construed to the end that the rights herein provided for

              all people. . . may be effectively safeguarded.” Id.

           g. The Council of the District of Columbia enacted the District’s Human Rights Act

              “to secure an end in the District of Columbia to discrimination for any reason

              other than that of individual merit,” including discrimination based on national

              origin. See D.C. Code Ann. § 2-1401.01. The District’s Human Rights Act

              prohibits discrimination in a broad range of areas including employment,

              education, places of public accommodation, public services, housing and

              commercial space accommodations, the sale of motor vehicle insurance and the

              rental of motor vehicles.

           h. Through a long tradition of including and incorporating foreign-born persons into

              its institutions, businesses, and governments, New Mexico has become one of the



                                               60
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 61 of 99 PageID #: 7792




              most socially and politically diverse states. New Mexico enshrined in its state

              constitution three provisions protecting the Spanish language and those who speak

              it. See N.M. Const. art. VII, § 3 (stating that “[t]he right of any citizen of the state

              to vote, hold office or sit upon juries shall never be restricted, abridged or

              impaired on account of . . . language . . . or inability to speak, read or write the

              English or Spanish languages except as otherwise provided in this constitution”);

              N.M. Const. art. XII, § 8 (requiring teachers to become proficient in English and

              Spanish); and N.M. Const. art. XII. § 10 (guaranteeing that “[c]hildren of Spanish

              descent in the state of New Mexico shall never be denied the right and privilege

              of admission and attendance in the public schools or other public educational

              institutions of the state, and they shall never be classed in separate schools, but

              shall forever enjoy perfect equality with other children in all public schools and

              educational institutions of the state”).

           i. Oregon has codified its state policy that practices of unlawful discrimination

              against any of its inhabitants because of religion or national origin are “a matter of

              state concern,” and that such discrimination “menaces the institutions and

              foundation of a free democratic state.” See ORS § 659A.006.

           j. Pennsylvania’s laws reflect its commitment to values of diversity,

              multiculturalism and openness to others of different races and nationalities. For

              example, Pennsylvania’s Human Relations Act recognizes that an individual’s

              opportunity to obtain employment, public accommodation, housing

              accommodation and commercial property without discrimination on the basis of

              “race, color, familial status … ancestry [and] national origin” is a “civil right” that



                                                 61
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 62 of 99 PageID #: 7793




                 is “enforceable” under Pennsylvania law. See 43 P.S. § 953. See also 43 P.S.

                 § 955.

             k. In keeping with its history of freedom of conscience, equality and tolerance,

                 Rhode Island has prohibited practices that discriminate against any of its

                 inhabitants because of race, color, or national origin. See R.I. Constitution Article

                 1, section 2; R.I. Gen. Laws 12-19-38 (Hate Crimes Sentencing Act); R.I. Gen.

                 Laws § 42-112-1 (The Civil Rights Act of 1990); R.I. Gen. Laws 28-5-1 (Fair

                 Employment Practices Act); R.I. Gen. Laws 34-37-1 (Fair Housing Practices

                 Act).

         235.    The States also have an interest in ensuring that their residents are not excluded

  from the benefits that flow from participation in the federal system, including the rights and

  privileges provided by the U.S. Constitution and federal law.

  Harm to States as Employers.

         236.    The States have an interest in maintaining qualified, trained workforces.

         237.    Terminating DACA or failing to restore DACA to its pre-September 5, 2017

  status will cause the States to lose qualified State employees. Many DACA recipients work in

  government or at state-run institutions, and they were hired because of their specialized skills

  and qualifications. The States expended time and funds to hire, train, and manage DACA

  recipients. If these individuals become ineligible to work, the States will lose the value of their

  investment and the services of employees who perform important functions for the States. They

  will also incur the costs associated with the need to recruit, hire, and train replacements. See,

  e.g., Ex. 52 ¶ 8 (Decl. Mostofi, NYC Mayor’s Office of Immigrant Affairs); Ex. 56 ¶¶ 2-4 (Decl.

  Quinonez); Ex. 70 ¶ 6 (Decl. I.V.); Ex. 61 ¶ 10 (Decl. Heatwole, UMass); Ex. 62 ¶ 3 (Decl.



                                                   62
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 63 of 99 PageID #: 7794




  Monroe, Wash. Dept. of Ecology); Ex. 65 ¶ 3 (Decl. Kaplan, WA Dept. of Social and Health

  Svcs.); Ex. 92 ¶ 3 (Decl. Jones, Wash. Treasury); Ex. 91 ¶ 3 (Decl. Garza, Big Bend Community

  College); Ex. 64 ¶ 3 (Decl. Glatt, Columbia Basin College); Ex. 58 ¶ 4 (Decl. Loera, Wash. State

  Univ.); Ex. 130 ¶ 3 (Decl. Conly, WA Dept. of Veterans Affairs); Ex. 113 ¶ 3 (Decl. Schuh, City

  of Anacortes, WA); Ex. 157 ¶ 9-10 (Decl. Ridder, Portland State Univ.); Ex. 154 ¶ 11 (Decl.

  Cuprill-Comas, Oregon Health and Science Univ.); Ex. 153 ¶¶ 6, 9 (Decl. Karpilo, Eastern

  Oregon Univ.); Ex. 156 ¶¶ 9-10 (Decl. Mitsui, Portland Community College); Ex. 167 ¶¶ 3-6

  (Decl. Reveley, College of William & Mary); Ex. 134 ¶¶ 31, 37 (Decl. Herbst, Univ. of Conn.);

  Ex. 124 ¶¶ 4, 11 (Decl. Salaveria, Hawaii Dept. of Business, Economic Development and

  Tourism); Ex. 168 ¶¶ 3-7 (Decl. Cabrera, George Mason Univ.).

  Harm to State Colleges and Universities.

         238.    The States have an interest in the special contributions that DACA grantees make

  to State colleges and universities as students, employees, and alumni.

         239.    Terminating DACA or failing to restore DACA to its pre-September 5, 2017

  status will harm the ability of the States’ colleges and universities, including public universities,

  to satisfy their educational missions and prepare the States’ residents for the workforce. See Ex.

  61 ¶¶ 5-7 (Decl. Heatwole); Ex. 146 ¶¶ 12-13 (Decl. Clark et al., Mass. State Univ. Pres.); Ex.

  134 ¶¶ 15-38 (Decl. Herbst); Ex. 133 ¶¶ 15-24 (Decl. Pachis, Eastern Conn. State Univ.); Ex.

  136 ¶¶ 1, 4 (Decl. Hardwick, Univ. of the District of Columbia); Ex. 166 ¶¶ 4-7 (Decl. Sullivan,

  Univ. of Vermont); Ex. 167 ¶¶ 5-6 (Decl. Reveley); Ex. 137 ¶¶ 4-10 (Decl. Straney, Univ. of

  Hawaii); Ex. 131 ¶¶ 4-9 (Decl. Miranda, Colorado State Univ.); Ex. 132 ¶¶ 3-10 (Decl. Allen,

  Univ. of Colorado); Ex. 135 ¶¶ 3-14 (Decl. Rakes, Delaware Tech. Community College); Ex.

  152 ¶¶ 10-11, 21 (Decl. Mathewson & Pareja, Univ. of New Mexico School of Law); Ex. 149



                                                   63
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 64 of 99 PageID #: 7795




  (New Mexico Council of Univ. Presidents Letter); Ex. 157 ¶ 6 (Decl. Ridder); Ex 159 ¶ 5 (Decl.

  Galvan, Univ. of Oregon); Ex. 155 ¶ 5 (Decl. Alexander, Oregon State Univ.); Ex. 154 ¶¶ 7, 10

  (Decl. Cuprill-Comas); Ex. 153 ¶ 7 (Decl. Karpilo); Ex. 160 ¶¶ 7-8 (Decl. Hagemann, Western

  Oregon Univ.); Ex. 158 ¶ 6 (Decl. Trueblood-Gamble, Southern Oregon Univ.); Ex. 168 ¶¶ 3-7

  (Decl. Cabrera); Ex. 86 ¶¶ 7-9 (Decl. Wadhia, Penn. St. University); Ex. 142 ¶¶ 4-5 (Decl.

  Edgehill-Walden, Northern Illinois Univ.); Ex. 145 ¶ 15 (Decl. Kennedy, Mass. Community

  Colleges’ Presidents’ Council).

          240.     DACA has made it possible for many young people to attend colleges and

  universities in the States, as work authorization allows DACA grantees to work both while they

  pursue their education and after graduation. More than 90 percent of DACA grantees report that

  DACA allowed them to pursue educational opportunities previously unavailable to them. See Ex.

  5 ¶ 18 (Decl. Wong). For example:

              a. The University of Colorado estimates that there are over 200 DACA grantees

                   enrolled across the University. Ex. 132 ¶ 5 (Decl. Allen). Colorado State

                   University has approximately 189 DACA grantees. Ex. 131 ¶ 8 (Decl. Miranda).

              b. Connecticut’s state and private colleges and universities welcome DACA

                   grantees. To cite just one instances: Eastern Connecticut State University is home

                   to 205 DACA recipient from across the country, as part of a scholarship program

                   that enables undocumented students from “locked out” states, or states that do not

                   allow undocumented students to attend public college, to pursue a college

                   education.86



  86
    See Press Release, Eastern Hosts Press Conference in Support of DACA (Nov. 13, 2019),
  https://www.easternct.edu/news/_stories-and-releases/2019/11-november/eastern-hosts-press-conference-in-support-
  of-daca.html.

                                                        64
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 65 of 99 PageID #: 7796




              c. Delaware Technical and Community College (“DTCC”) has at least 148 DACA

                   students and at least another 242 graduates who are DACA grantees. See Ex. 135

                   ¶ 5 (Decl. Rakes). Many of DTCC’s DACA students are nontraditional learners

                   who support their families in addition to pursuing their education. Id. ¶ 8. Another

                   approximate 75 DACA grantees currently attend Delaware State University

                   (“DSU”). See Ex. 66 (Scott Gross, DSU immigrant students fear Trump’s DACA

                   decision, Delawareonline, Sept. 2, 2017). During the 2019-2020 school year, there

                   were about 150 DACA grantees enrolled at DSU.87

              d. As of September 2017, there were 16 students who had reported their DACA

                   status to the University of Hawaii and who were pursuing various degrees at

                   multiple University campuses. Ex. 137 ¶ 6 (Decl. Straney). As of Spring 2020, the

                   University of Hawaii had 17 DACA students.

              e. In the University of Illinois System, approximately 350 of its students and 100 of

                   its employees would be affected by the termination of DACA. Ex. 143 ¶ 8 (Decl.

                   Wilson, Univ. of Illinois System).

              f. In New York, both the State University of New York (“SUNY”) and the City

                   University of New York (“CUNY”) have encouraged DACA grantees to apply as

                   part of their strong commitment to diversity, equity, and inclusion. See Ex. 12 ¶

                   10 (Decl. Milliken, CUNY); Ex. 99 (Decl. Johnson, SUNY). At CUNY, hundreds

                   of DACA grantees have enrolled in the university, many with the benefit of full

                   scholarships. See Ex. 12 ¶ 6 (Decl. Milliken); Ex. 171 ¶8 (Decl. Park).




  87
     Delaware State University, 1st Dreamer Class Graduates (May 16, 2020),
  https://www.desu.edu/news/2020/05/1st-dreamer-class-graduates.

                                                        65
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 66 of 99 PageID #: 7797




           g. Many of Oregon’s public colleges and universities, including Portland State

              University, the University of Oregon, Oregon State University, Oregon Health

              and Science University, Eastern Oregon University, Western Oregon University,

              Southern Oregon University and Portland Community College enroll, and in some

              cases employ, DACA grantees. See Ex. 157 ¶ 4 (Decl. Ridder); Ex. 159 ¶ 5 (Decl.

              Galvan); Ex. 155 ¶ 5 (Decl. Alexander); Ex. 154 ¶ 5 (Decl. Cuprill-Comas); Ex.

              153 ¶¶ 5-6 (Decl. Karpilo); Ex. 160 ¶¶ 6-7 (Decl. Hagemann); Ex. 158 ¶¶ 4-5

              (Decl. Trueblood-Gamble); Ex. 156 ¶¶ 6, 9 (Decl. Mitsui); Ex. 94 ¶¶ 5-8 8 (Decl.

              Ramirez Cuevas); Ex. 101 ¶¶ 1, 3 (Decl. Preciado).

           h. Many institutions of higher education in Virginia have students presently enrolled

              in their educational programs who are DACA grantees. According to the State

              Council of Higher Education for Virginia (“SCHEV”), the Commonwealth's

              coordinating body for higher education, there are more than 1,300 DACA

              students in Virginia attending institutions of higher education. See Ex. 127 ¶¶ 4

              (Decl. Blake, SCHEV).

           i. According to the Washington Student Achievement Council (“WSAC”), the state

              agency that advances educational opportunities in Washington, there are more

              than 1,400 DACA students in Washington attending institutions of higher

              education. See Ex. 59 ¶ 9 (Decl. Thompson, WSAC). More than one hundred

              DACA grantees attend the University of Washington, based in Seattle. See Ex. 57

              ¶ 4 (Decl. Ballinger, Univ. of Wash.). More than 150 DACA grantees attend

              Washington State University, based in Pullman. See Ex. 58 ¶ 4 (Decl. Loera,

              Wash. State Univ.).



                                               66
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 67 of 99 PageID #: 7798




              j. Many public colleges and universities in the States have diverse student

                  populations, including a high percentage of Latino/Hispanic students and students

                  who are first generation Americans and first in their families to attend college, as

                  well as undocumented students. See, e.g., Ex. 162 (Letter from Meghan Hughes,

                  Community College of Rhode Island); Ex. 150 ¶ 7 (Decl. Abdallah, University of

                  New Mexico). Although many such schools do not keep data on immigration

                  status, they know that they have DACA grantees as alumni and current students.

                  See Ex. 163 (Letter from Frank Sánchez, Rhode Island College President); Ex.

                  164 ¶ 6 (Decl. Farish, Roger Williams University); Ex. 161 (Letter from Richard

                  M. Locke, Brown University Provost); Ex. 86 ¶ 6 (Decl. Wadhia); Ex. 146 ¶ 9

                  (Decl. Clark et al.).

          241.    DACA grantees who are residents of Connecticut, Delaware, District of

  Columbia, Hawaii, Illinois, New Mexico, Massachusetts, Virginia, or Washington receive in-

  state tuition at public universities within their state of residence and/or are eligible for other

  financial assistance. See C.R.S. § 23-7-110; Ex. 132 ¶ 4 (Decl. Allen); 110 ILCS 305/7e-5; Ex.

  131 ¶ 7 (Decl. Miranda); Ex. 134 ¶ 8 (Decl. Herbst); Ex. 7 (Mass. Dept. of Higher Education

  Memorandum, Residency Status for Tuition Classification Purposes – Deferred Action for

  Childhood Arrivals, Nov. 21, 2012); Ex. 61 ¶ 5 (Decl. Heatwole); Ex. 146 ¶ 7 (Decl. Clark et

  al.); Ex. 133 ¶¶ 8-12 (Decl. Pachis); Conn. Gen. Stat. § 10a-29; Ex. 135 ¶¶ 11-12 (Decl. Rakes);

  Ex. 136 ¶ 10 (Decl. Hardwick); Ex. 150 ¶ 12 (Decl. Abdallah); Or. Rev. Stat. § 352.287; Ex. 167

  ¶ 4 (Decl. Reveley); Ex. 106 ¶ 5 (Decl. Suria); Ex. 137 ¶ 5 (Decl. Straney); Ex. 157 ¶ 4 (Decl.

  Ridder); Ex. 94 ¶ 7 (Decl. Ramirez Cuevas).




                                                    67
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 68 of 99 PageID #: 7799




         242.    If the DACA program is terminated or not restored to its pre-September 5, 2017

  status, talented young immigrants will be less likely to apply to and attend State schools because

  they will not be able to afford tuition given the loss of available financial assistance (in some of

  the States) and the likelihood that they will not be able to work legally upon graduation (in all the

  States). Those already enrolled will be less likely to finish their education at State schools due to

  the loss of current and future earning potential. See Ex. 12 ¶ 7-8 (Decl. Milliken); Ex. 56 ¶ 7

  (Decl. Quinonez); Ex. 61 ¶ 5 (Decl. Heatwole); Ex. 146 ¶¶ 8, 12 (Decl. Clark et al.); Ex. 72 ¶ 5

  (Decl. Teodoro); Ex. 132 ¶ 7 (Decl. Allen); Ex. 131 ¶ 8 (Decl. Miranda); Ex. 136 ¶ 6 (Decl.

  Hardwick); Ex. 69 ¶¶ 8, 10 (Decl. Mendes); Ex. 60 ¶¶ 6, 9 (Decl. Guevara); Ex. 145 ¶ 8 (Decl.

  Kennedy); Ex. 135 ¶¶ 7-10 (Decl. Rakes); Ex. 139 ¶ 6 (Decl. Dietz, Illinois State Univ.); Ex. 143

  ¶ 8 (Decl. Wilson); Ex. 106 ¶ 7 (Decl. Suria); Ex. 105 ¶ 5 (Decl. Oduyoye); Ex. 134 ¶¶ 16-17

  (Decl. Herbst); Ex. 137 ¶ 7 (Decl. Straney); Ex. 152 ¶¶ 18-20 (Decl. Mathewson & Pareja); Ex.

  101 ¶ 4 (Decl. Preciado); Ex. 155 ¶ 5 (Decl. Alexander); Ex. 168 ¶ 6 (Decl. Cabrera); Ex. 160 ¶¶

  7-8 (Decl. Hagemann); Ex. 153 ¶¶ 7-8 (Decl. Karpilo); Ex. 95 ¶ 8 (Decl. Solano); Ex. 157 ¶¶ 6-7

  (Decl. Ridder); Ex. 159 ¶¶ 5-6 (Decl. Galvan); Ex. 158 ¶¶ 6, 8, 11 (Decl. Trueblood-Gamble);

  Ex. 154 ¶¶ 7-10 (Decl. Cuprill-Comas); Ex. 133 ¶ 13 (Decl. Pachis); Ex. 57 ¶ 4 (Decl. Ballinger);

  Ex. 58 ¶ 5 (Decl. Loera); Ex. 163 (Sánchez Letter, Rhode Island College); Ex. 165 ¶ 4 (Decl.

  Linde, Rhode Island College); Ex. 166 ¶ 6 (Decl. Sullivan); Ex. 167 ¶¶ 4-5 (Decl. Reveley); Ex.

  164 ¶ 7 (Decl. Farish); Ex. 171 ¶¶7-9 (Decl. Park).

         243.    Additionally, DACA students enrolled in programs that require employment

  authorization or entail licensing requirements to complete elements of the program—such as paid

  internships, clinical placement, residency training, or programs that require significant lab or

  field work—will be severely and adversely impacted if DACA is terminated or not restored to its



                                                   68
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 69 of 99 PageID #: 7800




  pre-September 5, 2017 status. Indeed, these students may not be able to complete the academic

  requirements of their degrees. See, e.g., Ex. 12 ¶ 8 (Decl. Milliken); Ex. 61 ¶ 6 (Decl. Heatwole);

  Ex. 135 ¶ 9 (Decl. Rakes); Ex. 136 ¶ 7 (Decl. Hardwick); Ex. 166 ¶¶ 6-7 (Decl. Sullivan); Ex.

  134 ¶ 33 (Decl. Herbst); Ex. 132 ¶ 7 (Decl. Allen); Ex. 131 ¶ 8 (Decl. Miranda); Ex. 152 ¶ 19

  (Decl. Mathewson & Pareja); Ex. 145 ¶ 9 (Decl. Kennedy); Ex 6 ¶¶ 13-15 (Decl. C. Andrade).

         244.    DACA students in graduate programs at public universities in the States will be

  significantly affected by the termination of the DACA program or failure to restore it to its pre-

  September 5, 2017 status because the loss of employment authorization needed for graduate

  assistantship (research or teaching) will likely mean the loss of tuition waivers and other benefits

  such as subsidized health, dental, and vision insurance for the students and their families. The

  loss of graduate assistants also is a significant harm to the States because of the services they

  provide in assisting faculty and instructing students. See Ex. 61 ¶ 5 (Decl. Heatwole); Ex. 134 ¶¶

  31-32 (Decl. Herbst).

         245.    Losing these talented young immigrants will deprive the States’ schools of the

  special and unique contributions and perspectives they bring to campus communities, both as

  students and alumni. See, e.g., Ex. 57 ¶¶ 4-6 (Decl. Ballinger); Ex. 58 ¶¶ 4-8 (Decl. Loera); Ex.

  61 ¶ 7 (Decl. Heatwole); Ex. 132 ¶¶ 6-7 (Decl. Allen); Ex. 131 ¶ 9 (Decl. Miranda); Ex. 134 ¶¶

  19-26, 36-38 (Decl. Herbst); Ex. 133 ¶¶ 23-24 (Decl. Pachis); Ex. 135 ¶¶ 3, 13 (Decl. Rakes);

  Ex. 137 ¶¶ 7-8, 10 (Decl. Straney); Ex. 139 ¶¶ 3, 4, 7 (Decl. Dietz); Ex. 152 ¶¶ 10, 18, 21 (Decl.

  Mathewson & Pareja); Ex. 157 ¶ 11 (Decl. Ridder); Ex. 159 ¶¶ 8-9 (Decl. Galvan); Ex. 155 ¶¶ 6,

  8 (Decl. Alexander); Ex. 154 ¶ 7 (Decl. Cuprill-Comas); Ex. 153 ¶ 10 (Decl. Karpilo); Ex. 160 ¶

  5 (Decl. Hagemann); Ex. 158 ¶ 9 (Decl. Trueblood-Gamble); Ex. 163 (Sánchez Letter); Ex. 165




                                                   69
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 70 of 99 PageID #: 7801




  ¶ 4 (Decl. Linde); Ex. 166 ¶¶ 6-7 (Decl. Sullivan); Ex. 167 ¶¶ 4-5 (Decl. Reveley); Ex. 136 ¶ 8

  (Decl. Hardwick); Ex. 145 ¶¶ 10-11 (Decl. Kennedy).

         246.    The States’ public universities and colleges will also suffer direct financial harm,

  including lost tuition revenue and scholarship funds, if DACA students are forced to withdraw or

  are unable to enroll. See, e.g., Ex. 57 ¶¶ 4-6 (Decl. Ballinger); Ex. 58 ¶¶ 4-8 (Decl. Loera,); Ex.

  61 ¶ 7 (Decl. Heatwole); Ex. 134 ¶¶ 27-28 (Decl. Herbst); Ex. 133 ¶¶ 17-18 (Decl. Pachis); Ex.

  136 ¶ 8 (Decl. Hardwick); Ex. 137 ¶ 9 (Decl. Straney); Ex. 157 ¶¶ 6-7 (Decl. Ridder); Ex. 159 ¶

  5 (Decl. Galvan); Ex. 155 ¶ 5 (Decl. Alexander); Ex. 154 ¶ 8 (Decl. Cuprill-Comas); Ex. 153 ¶¶

  7-8 (Decl. Karpilo); Ex. 160 ¶¶ 6-8 (Decl. Hagemann); Ex. 158 ¶ 6 (Decl. Trueblood-Gamble);

  Ex. 163 (Sánchez Letter); Ex. 164 ¶ 9 (Decl. Farish); Ex. 132 ¶ 10 (Decl. Allen); Ex. 131 ¶ 9

  (Decl. Miranda); Ex. 145 ¶¶ 10-14 (Decl. Kennedy). In at least one state (Oregon), current

  demographic and enrollment trends and other factors suggest that this lost revenue will not be

  replaced by other students for many universities, and will represent an absolute loss of revenue.

  See Ex. 160 ¶ 8 (Decl. Hagemann); Ex. 158 ¶ 7 (Decl. Trueblood-Gamble); Ex. 157 ¶ 7 (Decl.

  Ridder).

         247.    The termination of DACA or failure to return DACA to its-pre-September 5, 2017

  status also will impose additional tangible costs on our public colleges and universities, which

  already have experienced disruption as a result of uncertainty over the future of the program and

  are preparing for the likelihood of expending additional resources to address the detrimental

  effects of DACA termination. See, e.g., Ex. 61 ¶¶ 8-9 (Decl. Heatwole); Ex. 134 ¶¶ 35, 38 (Decl.

  Herbst); Ex. 136 ¶¶ 8-9 (Decl. Hardwick); Ex. 157 ¶ 12 (Decl. Ridder); Ex. 155 ¶ 7 (Decl.

  Alexander); Ex. 153 ¶ 11 (Decl. Karpilo); Ex. 160 ¶ 9 (Decl. Hagemann); Ex. 158 ¶¶ 10, 12

  (Decl. Trueblood-Gamble); Ex. 132 ¶ 9 (Decl. Allen); Ex. 167 ¶ 6 (Decl. Reveley).



                                                   70
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 71 of 99 PageID #: 7802




          248.     The termination of DACA or failure to return DACA to its-pre-September 5, 2017

  status will further deprive the States of the earning potential of graduates from public colleges

  and universities who are most likely to stay in-State and join the States’ workforces. See, e.g.,

  Ex. 132 ¶ 9 (Decl. Allen). For example:

              a. Nine out of ten Massachusetts public higher education graduates remain in the

                   State, working or pursuing further education. See Ex. 93 (Mass. Dept. of Higher

                   Education, Time to Lead, The Need for Excellence in Public Higher Education,

                   Sept. 2012).

              b. The majority of Iowa public higher education graduates remain in Iowa, working

                   or pursuing further education. See Ex. 67 at 26 (The University of Iowa

                   Pomerantz Career Center, 2015-2016 Annual Report); Ex. 68 (Iowa State

                   University 6-Month Post Graduation Status, 2014-2015; Ex. 73 at 2 (Career

                   Ready, University of Northern Iowa Career Services, 2016).

              c. Nearly 90 percent of Community College of Rhode Island graduates stay in

                   Rhode Island after graduation to live and raise their families. Ex. 162 (Hughes

                   Letter).

              d. About 75 percent of Connecticut’s public college and university graduates stay in

                   Connecticut to begin their careers.88 At Eastern Connecticut State University,

                   which hosts a nationwide scholarship program for DACA grantees, the in-state

                   retention rate is even higher: Approximately 85 to 87 percent of Eastern

                   Connecticut State University graduates stay in Connecticut after graduation to




  88
    See Connecticut Business and Industry Association, Why College Graduates Choose Connecticut (Jan. 29, 2020),
  https://www.cbia.com/news/economy/why-college-graduates-choose-connecticut/.

                                                        71
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 72 of 99 PageID #: 7803




                 “contribute[] to the growth and vitality of Connecticut’s economy.” Ex. 133 ¶ 16

                 (Decl. Pachis).

         249.    Terminating DACA will also undermine the investment in and efforts to develop

  a well-educated workforce that can contribute to the States’ overall economies and

  competitiveness, and the States’ ability to meet certain critical workforce needs such as

  healthcare in rural areas. See, e.g., Ex. 159 ¶ 6 (Decl. Galvan); Ex. 154 ¶¶ 6, 10 (Decl. Cuprill-

  Comas); Ex. 156 ¶ 11 (Decl. Mitsui). As of October 4, 2017, 100 DACA grantees are medical

  students and medical resident physicians at schools that are members of the Association of

  American Medical Colleges, and approximately two-thirds of these DACA grantees are pursuing

  their medical education in one of the States. See Ex. 114 ¶ 4 (Decl. Prescott, Association of

  American Medical Colleges). Aspiring DACA-grantee physicians contribute to a diverse and

  culturally responsive workforce to meet the needs of underserved populations. See id. ¶¶ 5-6.

  Terminating DACA or failing to to return DACA to its-pre-September 5, 2017 status will cause

  the States to lose specific investments that they have made in this workforce and will leave

  significant gaps in the States’ healthcare workforce. See id. ¶ 7; Ex. 85 ¶¶ 5-6 (Decl. Swenson).

  For example:

             a. In Illinois, DACA grantees have participated in a loan program, through the

                 Illinois Finance Authority, in which students receive interest-free loans so long as

                 they agree to repay the principal and commit to four years of work in an

                 underserved Illinois community following their graduation. Ex. 141 ¶ 6 (Decl.

                 Pelissero & Callahan, Loyola Univ. of Chicago). Without DACA, underserved

                 Illinois communities will lose access to these committed medical professionals.

                 Id. ¶ 8.



                                                   72
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 73 of 99 PageID #: 7804




             b. Oregon’s legislature has established a program to provide scholarships to health

                 professional students who commit to practicing in rural and underserved areas of

                 the state for a period of time following graduation. See ORS 348.303.

         250.    The nation’s leading private universities will suffer harms if DACA is terminated

  or not restored to its pre-September 5, 2017 status. As of October 4, 2017, for example, Harvard

  University had more than 50 DACA students enrolled. See Ex. 96 ¶ 6 (Decl. Madsen, Harvard

  Univ.). Tufts University had more than 25 DACA students as of that date. See Ex. 97 ¶ 8 (Decl.

  Jeka, Tufts Univ.). Brown University had approximately 12 DACA students as of that date. See

  Ex. 161 (Locke Letter). Roger Williams University, home to Rhode Island’s only law school,

  had at least six DACA students as of that date. See Ex. 164 ¶ 6 (Decl. Farish). These students

  often have had to overcome significant challenges in order to gain acceptance and bring critical

  perspectives, insights, and experiences to their universities. They make important and lasting

  contributions, including through their classroom participation, their extracurricular engagements,

  and their commitment to independent study and research. See, e.g., Ex. 97 ¶ 5 (Decl. Jeka); Ex.

  96 ¶¶ 5, 7, 12 (Decl. Madsen); Ex. 144 ¶¶ 4-5 (Decl. Martin, Amherst College); Ex. 147 ¶ 7

  (Decl. Stephens, Mount Holyoke College); Ex. 140 ¶¶ 4, 6, 9 (Decl. Jensen, Illinois Wesleyan

  Univ.); Ex. 141 ¶¶ 4, 5, 6, 7,8 (Decl. Pelissero & Callahan); Ex. 138 ¶¶ 6, 11 (Decl. Salgado,

  City Colleges of Chicago); Ex. 164 ¶¶ 8-9 (Decl. Farish); Ex. 161 (Locke Letter).

         251.    Employment authorization gives these students and their universities an assurance

  that they may put their talents to use in the United States job market after graduation, benefitting

  the States and the nation as a whole. See, e.g., Ex. 96 ¶¶ 12-15 (Decl. Madsen); Ex. 161 (Locke

  Letter); Ex. 144 ¶ 9 (Decl. Martin, Amherst); Ex. 147 ¶¶ 8-9 (Decl. Stephens). The New Mexico

  legislature in January 2020 passed amendments to permit professional licensure eligibility



                                                   73
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 74 of 99 PageID #: 7805




  without regard to citizenship status or lawful presence, SB 137, signed March 6, 2020, a measure

  directly benefitting DACA students. Two of the most effective spokeswomen for the

  amendments to professional licensure laws were then students themselves—one, a law student

  now graduated and serving immigrants seeking citizenship status; the other, a medical student

  now in surgical rotations, whose intent is to serve the immigrant community in public health

  settings.

          252.   DACA has allowed these students to step outside the shadow of their immigration

  status and to participate fully as members of academic and campus communities in ways that

  likely would not be possible otherwise. See, e.g., Ex. 140 ¶¶ 7, 8 (Decl. Jensen); Ex. 97 ¶ 7

  (Decl. Jeka); Ex. 96 ¶ 12 (Decl. Madsen); Ex. ¶ 7 (Decl. Martin, Amherst). Terminating DACA

  or failing to restore it to its pre-September 5, 2017 status will take important opportunities away

  from DACA students and reintroduce fear and uncertainty into their lives, with significant

  adverse effects on these students, their universities, and the broader community. See Ex. 140 ¶¶

  7, 8 (Decl. Jensen); Ex. 97 ¶¶ 8-10 (Decl. Jeka); Ex. 96 ¶ 13 (Decl. Madsen); Ex. 144 ¶ 10 (Decl.

  Martin, Amherst); Ex. 148 ¶ 6 (Decl. Martin, Northeastern Univ.); Ex. 147 ¶ 10 (Decl.

  Stephens); Ex. 161 (Locke Letter); Ex. 103 ¶ 8 (Decl. Perla); Ex. 106 ¶ 7 (Decl. Suria); Ex. 105 ¶

  5 (Decl. Oduyoye); Ex. 104 ¶ 7 (Decl. G.L.); Ex. 102 ¶¶ 12-14 (Decl. Juarez); Ex. 152 ¶ 19

  (Decl. Mathewson & Pareja); Ex. 151 ¶¶ 14, 16 (Decl. Roth, UNMHSC); Ex. 107 ¶¶ 7-8 (Decl.

  Torrez).

  Harm to State Law, Regulation, and Policy.

          253.   The States have an interest in preserving their legal, regulatory, and policy

  frameworks that take the DACA program into account.




                                                   74
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 75 of 99 PageID #: 7806




         254.    Many of the States have enacted laws, promulgated regulations, and/or

  established policies that contemplate and rely on the DACA program. If DACA is terminated or

  not restored to its pre-September 5, 2017 status, these legal, regulatory, and policy regimes will

  be harmed. For example:

             a. Since 2012, Connecticut has granted driver’s licenses to approximately 5,000

                 DACA grantees who are Connecticut residents, many of whom have also

                 purchased and registered vehicles in Connecticut. See Ex. 121 ¶¶ 6-7 (Decl.

                 Bzdyra). DACA grantees who have purchased and registered vehicles will have

                 paid Connecticut sales tax and local property taxes for such vehicles. Id. ¶¶ 8-9.

             b. Illinois has enacted laws to enable DACA grantees to participate in the economy

                 professionally. These include providing that no person in Illinois shall be

                 prohibited from receiving a law license solely because he or she is not a citizen

                 and explicitly allowing DACA grantees to apply for a license to practice law. See

                 705 Ill. Comp. Stat. 205/2. DACA grantees are also eligible to receive state-issued

                 identification cards and drivers’ licenses; own motor vehicles which are

                 registered, titled and licensed in the state of Illinois; and own businesses and

                 property in Illinois. See Ex. 125 ¶ 6 (Decl. White, Illinois Secretary of State). The

                 Office of the Illinois Secretary of State will be adversely impacted if DACA is

                 terminated by the loss of revenue from licensing fees and taxes, as well as costs

                 and system disruptions related to eligibility determinations of license renewals for

                 DACA recipients. Id. ¶ 7. Illinois administrative rules, regulations and laws will

                 also need to be amended to conform to the changes in the DACA program. Id.




                                                   75
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 76 of 99 PageID #: 7807




             c. Under DACA, thousands of young Massachusetts and Oregon residents are able

                 to receive social security cards and thereby have access to driver’s licenses, which

                 they depend on to attend heath care appointments, to commute to work and

                 school, and to attend to other necessities for themselves and their family

                 members. See Ex. 9 (Mass. Registry of Motor Vehicles, Social Security Number

                 (SSN) Requirements); ORS 807.021 (proof of legal presence required to issue,

                 renew or replace driver license); Ex. 175 (Attorney General Advisory Letter to

                 Acting Commissioner J. Eric Boyette, Jan.17, 2013); Ex. 101 ¶ 3 (Decl.

                 Preciado); Ex. 71 ¶¶ 5-7, 9 (Decl. I.T.); Ex. 69 ¶¶ 7-8 (Decl. Mendes); Ex. 70 ¶¶

                 5, 8 (Decl. I.V.). Terminating DACA will make it impossible for these individuals

                 to apply for new licenses or renew the licenses they have, leading to a number of

                 adverse outcomes, including a decrease in licensing fees paid to the States, a

                 decrease in productivity of these residents, and an increase in unlicensed drivers

                 on the road.

  Harm to Public Health and Health Care Costs.

         255.    The States have an interest in protecting the public health and in minimizing

  health care costs expended by the States.

         256.    Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

  harm public health and impose additional health care costs on the States. Work authorization

  allows DACA grantees to access employer-sponsored health benefits. See, e.g., Ex. 72 ¶ 4 (Decl.

  Teodoro); Ex. 69 ¶¶ 6, 10 (Decl. Mendes); Ex. 171 ¶18 (Decl. Park); Ex. 172 ¶8 (Decl. Morales);

  Ex. 110 ¶ 8 (Decl. Schlosberg, District of Columbia Department of Health Care Finance). In fact,

  more than 50% of DACA grantees have obtained employer-provided insurance. See Ex. 5 ¶ 12



                                                  76
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 77 of 99 PageID #: 7808




  (Decl. Wong). Without these benefits, more of the States’ residents are likely to forgo needed

  health care, including preventive care, which will create more costly health problems in the long

  run. It also will cause more people to rely on state-funded and/or state-administered public health

  care and other benefits and thus impose additional costs on the States. For example:

             a. Colorado provides emergency Medicaid regardless of immigration status, which

                 covers the hospital delivery of children for qualified undocumented immigrants.

                 See Ex. 78 at 1-2 (Colorado Department of Health Care Policy and Financing

                 letter dated June 28, 2005).

             b. Delaware provides limited emergency and labor/delivery services to residents

                 whose immigration status otherwise keeps them from accessing health care

                 benefits and services. See Ex. 122 ¶¶ 6-7 (Decl. Groff).

             c. The D.C. HealthCare Alliance is the District of Columbia’s state-sponsored

                 insurance program of last resort. See Ex. 110 ¶¶ 6, 9 (Decl. Schlosberg); see also

                 D.C. Code § 7-771.07(2). The placement of all of the individuals in the District

                 participating in the DACA program in 2017 onto the D.C. HealthCare Alliance

                 would require the District to spend additional money on that program, harm

                 District finances, and prevent the District from spending that money on other

                 public health priorities. See Ex. 110 ¶ 10 (Decl. Schlosberg). In fact, the

                 placement of these individuals onto the D.C. HealthCare Alliance could cost the

                 District an additional $283,000 per month in District of Columbia Fiscal Year

                 2018. See id. ¶ 12.

             d. Under Hawaii’s Prepaid Health Care Act, Haw. Rev. Stat. ch. 393, Hawaii

                 employers are required to provide regular employees who meet wage



                                                  77
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 78 of 99 PageID #: 7809




                requirements with coverage under a qualifying prepaid group health care plan. See

                Haw. Rev. Stat. § 393-11. The termination of DACA will likely cause more

                people to rely on Hawaii’s state-administered Medicaid One-Time Emergency

                services. Hawaii reimburses hospitals for emergency and urgent services provided

                to qualifying uninsured Hawaii patients, including undocumented immigrants. Ex.

                123 ¶¶ 5-6 (Decl. Peterson, Med-QUEST Division, Hawaii Department of Human

                Services).

            e. In Massachusetts, DACA grantees who lose employer-based coverage may be

                eligible for MassHealth, a state-funded health insurance program. See Ex. 83 ¶¶ 5-

                7 (Decl. Caplan, Mass. Executive Office of Health and Human Services). In

                addition, Massachusetts will very likely have to cover some, if not all, of the costs

                of health care visits for these individuals through its state-administered Health

                Safety Net program or other programs. Id. ¶¶ 8-9. Finally, some DACA grantees

                who lose employer-based coverage will likely use providers, like community-

                based health centers, that are funded in part by grants and other funding streams

                available through the state. Id. ¶¶ 10-14.

         257.   The State of New York currently funds Medicaid coverage for low-income

  undocumented immigrants who have received deferred action, including DACA-eligible

  immigrants. See Ex. 77 (Office of Health Insurance Program, Children’s Health Insurance

  Program Reauthorization Act (CHIPRA) Expanded Coverage for Certain Qualified and

  PRUCOL Aliens, May 7, 2013). Terminating DACA may reduce access to Medicaid for current

  DACA grantees. The State of New York currently funds Medicaid coverage for low-income

  undocumented immigrants who have received deferred action, including DACA-eligible



                                                 78
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 79 of 99 PageID #: 7810




  immigrants. See Id. Individuals in New York who are not DACA grantees may only qualify for

  Medicaid coverage of care and services necessary to treat an emergency condition. Terminating

  DACA will require New York to either seek a State legislative change to maintain current

  Medicaid coverage formerly DACA-eligible immigrants with state dollars only or limit Medicaid

  coverage to treatment of emergency conditions for some or all of these individuals.

  Harm to Small Cities, Counties, and Towns.

         258.    The States have an interest in preventing economic and other harm to their small

  cities, towns, counties, and other small governmental jurisdictions.

         259.    Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

  harm small governmental jurisdictions in the States. If DACA is terminated, small governmental

  jurisdictions will lose talented and trained employees, adversely affecting operations and costing

  time, money, and effort to replace and retrain these employees. See, e.g., Ex. 111 ¶¶ 10-11 (Decl.

  Ambrosino & Bourque, City of Chelsea, MA and Chelsea Public Schools); Ex. 113 ¶¶ 4-6 (Decl.

  Schuh). Many of these employees are highly skilled workers, including in critical fields such as

  nursing. See, e.g., Ex. 135 ¶¶ 10, 13 (Decl. Rakes); Ex. 98 ¶ 7, 10-11 (Naveed).

         260.    Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

  have a direct, adverse effect on economies and sales tax revenues of small cities and towns, as

  DACA grantees will lose their jobs and refrain from buying goods and services from local

  vendors. See, e.g., Ex. 111 ¶ 16 (Decl. Ambrosino & Bourque); Ex. 176 ¶¶ 8-10, 13 (Decl.

  Kennedy, City of Newburgh).

         261.    DACA grantees average higher earning capacities than their undocumented peers

  and are able to better participate in the States’ economies, for example by purchasing homes and

  cars that are taxed by our state and local authorities. See Ex. 5 ¶ 16 (Decl. Wong). If DACA is



                                                  79
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 80 of 99 PageID #: 7811




  terminated or not restored to its pre-September 5, 2017 status, cities and towns will lose other

  local tax revenue, including real estate taxes and motor vehicle excise taxes, from DACA

  grantees who can no longer access lines of credit or afford to buy cars or homes.

         262.    If DACA is terminated or not restored to its pre-September 5, 2017 status, small

  governmental jurisdictions will lose the benefits that full access by and participation of a diverse

  community fosters through community activities, including, for example, activities in libraries

  and local government-sponsored recreational camps or sports leagues. See, e.g, Ex. 109 ¶¶ 5-6

  (Decl. Meyer, New Castle County, Del.). The termination of DACA or failure to restore it to its

  pre-September 5, 2017 status will also have a destructive effect on local industries of small

  governmental jurisdictions that rely on the work of highly qualified and trained DACA

  recipients. Ex. 176 ¶¶ 4, 8-10, 13 (Decl. Kennedy, City of Newburgh).

         263.    Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

  also adversely affect public safety, health, and wellbeing in the States’ cities, towns, and schools.

  Without DACA status, DACA grantees afraid of deportation will be less likely to report

  violence, abuse, crimes or other harms to the community. If DACA is terminated or not restored

  to its pre-September 5, 2017 status, 53% of current DACA grantees may be less likely to report a

  crime they witnessed; 47% may be less likely to report a crime even if they were the victim; 48%

  may be less likely to go to the hospital if they suffered an injury, and 60% may be less likely to

  report wage theft by their employer. See Ex. 5 ¶ 24 (Decl. Wong). This will make it harder for

  local police and other officials to provide for the public safety and welfare. See, e.g., Ex. 111 ¶

  15 (Decl. Ambrosino & Bourque); Ex. 108 ¶¶ 7-10 (Decl. Hughes); Ex. 109 ¶ 6 (Decl. Meyer);

  Ex. 116 ¶¶ 10-13 (Decl. Graham, Delaware Community Legal Aid Society, Inc.). For example,

  since the Trump Administration announced plans to end DACA, Delaware law enforcement and



                                                   80
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 81 of 99 PageID #: 7812




  legal aid have recognized an increased reluctance among Delaware immigrants to engage with

  aspects of the criminal justice system—even when that interaction would have been to protect

  their own victim rights. See, e.g., Ex. 108 ¶¶ 7-10 (Decl. Hughes); Ex. 116 ¶¶ 10-13 (Decl.

  Graham).

  Harm to School Districts, Including Small School Districts.

         264.    The States have an interest in effectively educating elementary and secondary

  students and in preventing economic harm to small and large school districts.

         265.    If DACA is terminated or not restored to its pre-September 5, 2017 status, public

  school districts will suffer financial harm as well as harm to their educational missions.

         266.    Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

  cause school districts to lose talented and experienced teachers and other staff members who are

  DACA grantees, adversely affecting student education and costing time, money, and effort to

  replace and retrain these employees. See Ex. 111 ¶ 11 (Decl. Ambrosino & Bourque); Ex. 79

  (Whaley, Denver Public Schools say ending DACA would have “catastrophic” effect, Denver

  Post, Aug. 31, 2017).

         267.    In Connecticut, Colorado, Illinois, Massachusetts, New Mexico, and New York,

  Teach for America has placed teachers who are DACA grantees in shortage-area subjects and

  hard-to-staff schools in low-income communities. See Ex. 11 ¶¶ 3, 11 (Decl. Carrizales, Teach

  For America). Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

  not only deprive schools of their employees, but also deprive students of teachers whose live

  experiences may mirror their own lives. Id. ¶¶ 10, 11.

         268.    Public elementary and secondary schools have a constitutional obligation to

  educate students irrespective of immigration status. See Plyler v. Doe, 457 U.S. 202 (1982). The



                                                   81
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 82 of 99 PageID #: 7813




  termination of DACA or failure to restore it to its pre-September 5, 2017 status will harm the

  States’ ability to educate DACA-eligible students as required by federal law. See Ex. 111 ¶¶

  12,14 (Decl. Ambrosino & Bourque); Ex. 112 ¶ 3-4 (Decl. Kanninen, Arlington, VA Public

  Schools).

         269.    If DACA-eligible students are no longer able to work legally after high school or

  cannot afford to go to college, these students will be less motivated to achieve in school. See Ex.

  111 ¶ 12 (Decl. Ambrosino & Bourque); Ex. 112 ¶ 3 (Decl. Kanninen). This will result in lower

  scores and higher dropout rates for these students. See Ex. 111 ¶ 12 (Decl. Ambrosino &

  Bourque).

         270.    Poorer performance will impact school districts’ accountability ratings and could

  require removal of administrators and teachers as well as increased state funding to flow to these

  school districts. See, e.g., Ex. 179 (Mass. Dep’t of Early and Secondary Educ., School Leader’s

  Guide to the 2017 Accountability Determinations, Sept. 2017). Decreased school performance

  will also negatively impact the community, with families not wanting to buy homes in a lower-

  performing district. See Ex. 111 ¶ 13 (Decl. Ambrosino & Bourque).

         271.    Finally, DACA-eligible students will experience higher levels of anxiety about

  their futures and their families’ futures, and will require additional counseling and support from

  guidance counselors and other school personnel, costing school districts time and money. See Ex.

  111 ¶ 14 (Decl. Ambrosino & Bourque).

  Harm to Businesses and Nonprofits.

         272.    The States have an interest in their tax revenues, economies, and the financial

  well-being of their businesses and nonprofits.




                                                   82
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 83 of 99 PageID #: 7814




         273.    Immigration is an important economic driver in the States. Many of the States’

  workers are immigrants, and many of those immigrant workers are DACA grantees. See, e.g.,

  Ex. 5 ¶ ¶ 28, 32, 36, 40, 44, 48, 52, 56, 60, 64, 68, 72, 76, 80, 84, 88 (Decl. Wong); Ex. 126 ¶

  11 (Decl. Read, Oregon State Treasurer); Ex. 95 ¶ 7 (Decl. Solano); Ex. 101 ¶ 4 (Decl.

  Preciado); Ex. 100 ¶ 6 (Decl. Nicolas); Ex. 124 ¶¶ 4, 10-11 (Decl. Salaveria); Ex. 168 ¶ 3 (Decl.

  Cabrera); Ex. 120 ¶ 4 (Decl. Romero, Barrera Legal Group, PLLC); Ex. 174 ¶¶ 4,6,8 (Decl.

  Wylde, Partnership for NYC); Ex. 81 ¶¶ 2-3, 5-6 (Decl. Pinsky, ABNY). Many companies in the

  States are dependent on DACA grantees to operate and grow their businesses. The market for

  highly skilled workers and employees is extremely competitive. Terminating DACA grantees’

  work authorization will inhibit the States’ companies’ ability to adequately staff their

  organizations, develop their workforces, recruit talent, and maintain trained employees. The

  Center for American Progress estimates that it costs businesses roughly one-fifth of a worker’s

  salary to replace a worker due to productivity loss, the cost of hiring and training a new

  employee, and ramp-up periods for new employees. See Ex. 80 (Heather Boushey and Sarah

  Jane Glynn, There Are Significant Business Costs to Replacing Employees, Center for American

  Progress, November 16, 2012).

         274.    If companies lose employees and recruiting efforts are less successful, their ability

  to develop and deliver successful products and services may be adversely affected. See e.g., Ex.

  63 ¶¶ 4-5 (Decl. Blackwell-Hawkins, Amazon); Ex. 90 ¶¶ 7-12, 14 (Decl. Shively, Microsoft);

  Ex. 8 ¶¶ 7-8 (Decl. Mutty, Starbucks); Ex. 84 ¶¶ 4-11 (Decl. Kalvert, TripAdvisor); Ex. 119 ¶¶

  5-6 (Decl. Tingen, Tingen & Williams, PLLC); Ex. 174 ¶¶ 5-8 (Decl. Wylde, Partnership for

  NYC). For example:




                                                   83
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 84 of 99 PageID #: 7815




              a. Colorado’s talented workforce has attracted major industries to the State,

                  including aerospace, high-tech, start-ups, and STEM-based employers. Many

                  companies in Colorado rely heavily on immigrants to operate their business.

                  Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

                  disrupt these companies with DACA employees that are forced to terminate

                  qualified and talented employees.

              b. Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

                  kneecap Connecticut’s technology-driven economy, which dependent on

                  immigrant workers: Nearly a quarter of employees in the state’s vital science,

                  technology, engineering, and math sector are immigrants.89

              c. In Hawaii, businesses rely heavily on immigrants who bring their talent,

                  knowledge, and expertise to Hawaii’s labor force. See Ex. 124 ¶ 4 (Decl.

                  Salaveria). Prior to the increase in unemployment caused by the COVID-19 crisis,

                  Hawaii had a very low unemployment rate, and the state’s businesses had

                  difficulty filling their vacant positions. Id. ¶ 8. If or when the COVID-19 crisis

                  ends, and Hawaii returns to the low level of unemployment that was previously

                  the trend, the departure of the DACA population from Hawaii’s workforce will

                  eventually cause difficulty for Hawaii employers, and have a negative impact on

                  Hawaii’s economy. Id. ¶ 11.

              d. Agriculture and forestry are two of Virginia’s largest private industries. The

                  Virginia Department of Agriculture and Consumer Services estimates that




  89
    See New American Economy, Immigrants and the Economy in Connecticut,
  https://www.newamericaneconomy.org/locations/connecticut/.

                                                    84
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 85 of 99 PageID #: 7816




                 approximately 1,944 of Virginia’s DACA grantees employed in primary

                 agricultural production. See Ex. 129 ¶ 3 (Decl. Gooden, Virginia Sec’y of

                 Agriculture and Forestry). Further, a percentage of DACA recipients are also

                 likely to be regulated pesticide applicators. The loss of DACA status for these

                 individuals would harm agricultural production and reduce income to Virginia

                 from pesticide applicator licensing fees. See id. ¶ 7.

             e. In Washington, DACA grantees work for the largest companies as software

                 engineers, finance professionals, and retail and sales associates, including for

                 Amazon, Microsoft and Starbucks. See Ex. 63 ¶¶ 4-5 (Decl. Blackwell-Hawkins,

                 Amazon); Ex. 90 ¶¶ 7-12, 14 (Decl. Shively, Microsoft); Ex. 8 ¶¶ 7-8 (Decl.

                 Mutty, Starbucks).

             f. In New York, businesses depend on the work of DACA grantees. See Ex. 170 ¶¶

                 3, 7-8, 10 (Decl. Schwartz, Univision); Ex. 169 ¶ 7 (Decl. Greenberg, Warby

                 Parker); Ex. 172 ¶¶ 4-5 (Decl. Morales); Ex. 174 ¶¶ 4-8 (Decl. Wylde, Partnership

                 for NYC). DACA recipients are the consumer base for many New York

                 businesses. Ex. 170 ¶¶ 5-6 (Decl. Schwartz, Univision); Ex. 169 ¶¶ 6-7 (Decl.

                 Greenberg, Warby Parker). DACA grantees also provide diverse perspectives and

                 promote inclusiveness. Ex. 170 ¶¶ 3-9 (Decl. Schwartz, Univision); Ex. 169 ¶¶ 8-

                 11 (Decl. Greenberg, Warby Parker); Ex. 174 ¶¶ 5,8 (Decl. Wylde, Partnership

                 for NYC); ; Ex. 81 ¶¶ 2-8 (Decl. Pinsky, ABNY).

         275.    The impact on small businesses and nonprofit organizations will be especially

  stark. For entities with limited staff and operating budgets, losing even one skilled and trained

  DACA grantee employee will place an economic strain on operations, hiring, and training. See,



                                                   85
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 86 of 99 PageID #: 7817




  e.g, Ex. 118 ¶¶ 9-11 (Decl. Igneri); Ex. 117 ¶¶ 5-8 (Decl. Tracy); Ex. 120 ¶ 4 (Decl. Romero);

  Ex. 119 ¶¶ 5-6 (Decl. Tingen). Further, many DACA grantees contribute their talents to

  nonprofits in a range of fields, including education and civic engagement. See, e.g, Ex. 55 ¶¶ 8-9

  (Decl. Perez); Ex 98 ¶ 12 (Decl. 98 Naveed).

         276.    The mission of nonprofit organizations in the States will also be adversely

  affected by the termination of DACA or failure to restore it to its pre-September 5, 2017 status.

  Ex. 174 ¶¶ 3-8 (Decl. Wylde, Partnership for NYC). Many nonprofit organizations in the States

  serve immigrant communities, including by providing legal services and advocacy. Termination

  of DACA or failure to restore it to its pre-September 5, 2017 status will throw families into

  crisis, creating higher demand for services from organizations with limited resources. See Ex.

  117 ¶¶ 12-14 (Decl. Tracy, Brazilian Worker Center); Ex. 115 ¶¶ 2-7 (Decl. Tack-Hooper, Am.

  Civil Liberties Union of Delaware); Ex. 116 ¶¶ 2-8 (Decl. Graham).

  Harm to Families.

         277.    The States have an interest in protecting the welfare of all of their residents,

  including the families of DACA grantees.

         278.    Terminating DACA or failing to restore it to its pre-September 5, 2017 status will

  harm the general welfare of the States’ DACA grantees and their families in profound ways.

  Most DACA grantees live in households with family members who are American citizens. One

  expert survey estimates that 73% percent of DACA grantees in the country live with a citizen

  sibling, spouse, or child. See Ex. 5 ¶ 34 (Decl. Wong). Terminating DACA or failing to restore it

  to its pre-September 5, 2017 status will lead to increased uncertainty in these mixed-status

  families, and it will increase the likelihood of splitting DACA grantees from their citizen family

  members. See e.g., Ex. 176 ¶ 12 (Decl. Kennedy, City of Newburgh). Moreover, many of these



                                                   86
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 87 of 99 PageID #: 7818




  families rely on the income of a DACA grantee, and the termination of DACA or failure to

  return DACA to its pre-September 5, 2017 status will threaten their financial and housing

  security. See, e.g., Ex. 87 ¶ 8 (Decl. Rubin); Ex. 135 ¶ 8 (Decl. Rakes); Ex. 157 ¶¶ 12-13 (Decl.

  Ridder); Ex. 172 ¶¶ 4-5, 7-8 (Decl. Morales); Ex. 173 ¶¶ 3, 5-6 (Decl. Hidalgo Hernandez).

         279.    Many DACA grantees also have families overseas, including parents and siblings.

  DACA had made it possible for these grantees to visit family members, often for the first time in

  years. See, e.g., Ex. 72 ¶ 7 (Decl. Teodoro); Ex. 70 ¶ 5 (Decl. I.V.). Terminating DACA or

  failing to restore it to its pre-September 5, 2017 status will cause DACA grantees to lose touch

  with these family members and become further estranged from their countries of origin, making

  the prospect of deportation even more injurious to DACA grantees and their families.

                                   FIRST CAUSE OF ACTION

                              (Fifth Amendment – Equal Protection)

         280.    The States reallege and incorporate by reference the allegations set forth in each

  of the preceding paragraphs of this Second Amended Supplemental Complaint.

         281.    The Due Process Clause of the Fifth Amendment prohibits the federal

  government from denying equal protection of the laws.

         282.    The 2017 DHS Memorandum and Wolf Memo target individuals for

  discriminatory treatment, without lawful justification.

         283.    The 2017 DHS Memorandum and Wolf Memo were motivated, at least in part, by

  a discriminatory motive and/or a desire to harm a particular group.

         284.    The discriminatory terms and application of the 2017 DHS Memorandum and

  Wolf Memo cannot be sufficiently justified by federal interests, under any standard of review.




                                                  87
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 88 of 99 PageID #: 7819




         285.   Through their actions above, Defendants have violated the equal protection

  guarantee of the Fifth Amendment.

         286.   Defendants’ violation causes ongoing harm to the States and their residents.

                                 SECOND CAUSE OF ACTION

                      (Fifth Amendment – Due Process – Information Use)

         287.   The States reallege and incorporate by reference the allegations set forth in each

  of the preceding paragraphs of this Second Amended Supplemental Complaint.

         288.   The Due Process Clause of the Fifth Amendment requires that actions taken by

  the federal government be fundamentally fair.

         289.   Given the federal government’s prior representations about the allowable uses of

  information provided by DACA applicants, the change to DHS’s policy of protecting against the

  disclosure of information in DACA applications and renewal requests is fundamentally unfair.

         290.   Also given the federal government’s prior representations about the allowable

  uses of information provided by DACA applicants, the new policy’s refusal to prohibit the use of

  information contained in DACA applications and renewal requests for purposes of immigration

  enforcement—including identifying, apprehending, detaining, or deporting non-citizens—is

  fundamentally unfair.

         291.   Through their actions above, Defendants have violated the due process guarantee

  of the Fifth Amendment.

         292.   Defendants’ violation causes ongoing harm to the States and their residents.

                                  THIRD CAUSE OF ACTION

                                       (Equitable Estoppel)

         293.   The States reallege and incorporate by reference the allegations set forth in each

  of the preceding paragraphs of this Second Amended Supplemental Complaint.

                                                  88
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 89 of 99 PageID #: 7820




         294.    The doctrine of equitable estoppel prevents injustice where the government has

  made representations on which individuals have reasonably and detrimentally relied.

         295.    In order to encourage DACA applications, Defendants made repeated, affirmative

  statements about the protections that would be given to the personal information provided by

  DACA applicants. Defendants also placed affirmative restrictions on the use of such information

  for purposes of immigration enforcement.

         296.    In submitting DACA applications and renewal requests, DACA applicants

  reasonably and detrimentally relied on Defendants’ affirmative representations and conduct.

         297.    Defendants should be equitably estopped from revoking DHS’s longstanding,

  affirmative policy of protecting against the disclosure of information in DACA applications and

  renewal requests.

         298.    Equitable estoppel should also bar Defendants from implementing DHS’s new

  policy of refusing to prohibit the use of information contained in DACA applications and

  renewal requests for purposes of immigration enforcement, including to identify, apprehend,

  detain, or deport non-citizens.

         299.    Failure to estop Defendants from revoking DHS’s previous policy and imposing

  the new policy will harm the States and their residents.

                                    FOURTH CAUSE OF ACTION

           (Administrative Procedure Act – Substantively Arbitrary and Capricious,
                  Abuse of Discretion, Contrary to Constitution or Statute)

         300.    The States reallege and incorporate by reference the allegations set forth in each

  of the preceding paragraphs of this Second Amended Supplemental Complaint.

         301.    The Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2), prohibits federal

  agency action that is arbitrary, unconstitutional, and contrary to statute. In implementing the


                                                  89
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 90 of 99 PageID #: 7821




  2017 DHS Memorandum and terminating DACA with minimal formal guidance, federal

  agencies have taken unconstitutional and unlawful action, as alleged herein, in violation of the

  Administrative Procedure Act.

         302.    In promulgating and implementing the 2017 DHS Memorandum, federal agencies

  have abused their discretion, and acted arbitrarily and capriciously and otherwise not in

  accordance with law, in violation of the APA.

         303.    Defendants’ violation causes ongoing harm to the States and their residents.

                                    FIFTH CAUSE OF ACTION

            (Administrative Procedure Act – Procedurally Arbitrary and Capricious,
                                    Notice and Comment)

         304.    The States reallege and incorporate by reference the allegations set forth in each

  of the preceding paragraphs of this Second Amended Supplemental Complaint.

         305.    The APA, 5 U.S.C. §§ 553 and 706(2)(D), requires that federal agencies conduct

  formal rule making before engaging in action that impacts substantive rights.

         306.     DHS is an “agency” under the APA. 5 U.S.C. § 551(1).

         307.    The actions that DHS has taken to implement the 2017 DHS Memorandum are

  “rules” under the APA. 5 U.S.C. § 551(4).

         308.    In promulgating and implementing the 2017 DHS Memorandum, federal agencies

  have categorically and definitively changed the substantive criteria by which individual DACA

  grantees work, live, attend school, obtain credit, and travel in the United States. Federal agencies

  did not follow the procedures required by the APA before taking action impacting these

  substantive rights.

         309.     With exceptions that are not applicable here, agency rules must go through

  notice-and-comment rulemaking. 5 U.S.C. § 553.


                                                   90
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 91 of 99 PageID #: 7822




         310.    The Defendants promulgated and relied upon the rules established by the 2017

  DHS Memorandum without authority and without notice-and-comment rulemaking in violation

  of the APA.

         311.    The States will be impacted because they have not had the opportunity to

  comment on the termination of DACA.

         312.    Defendants’ violation causes ongoing harm to the States and their residents.

                                   SIXTH CAUSE OF ACTION

        (Regulatory Flexibility Act – Failure to Issue Regulatory Flexibility Analyses)

         313.    The States reallege and incorporate by reference the allegations set forth in each

  of the preceding paragraphs of this Second Amended Supplemental Complaint.

         314.    The Regulatory Flexibility Act, 5 U.S.C. §§ 601-612 (“RFA”), requires federal

  agencies to analyze the impact of rules they promulgate on small entities and publish initial and

  final versions of those analyses for public comment. 5 U.S.C. §§ 603-604.

         315.    “Small entities” for purposes of the RFA includes small businesses, small

  nonprofits, and small governmental jurisdictions. 5 U.S.C. § 601(6).

         316.    The promulgation and implementation of the 2017 DHS Memorandum and Wolf

  Memo established “rules” under the RFA. 5 U.S.C. § 601(2).

         317.    Implementation of the 2017 DHS Memorandum and Wolf Memo is likely to have

  a significant economic impact on a substantial number of small entities. 5 U.S.C. § 602(a)(1).

         318.    Defendants have not issued the required analyses of DHS’s new rules.

         319.    Defendants’ failure to issue the initial and final Regulatory Flexibility Analyses

  violates the RFA and is unlawful.




                                                  91
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 92 of 99 PageID #: 7823




         320.    Defendants’ violation causes ongoing harm to the States, their small

  governmental jurisdictions, nonprofits, and businesses, and their residents.

                                 SEVENTH CAUSE OF ACTION

                           (Fifth Amendment-Procedural Due Process)

         321.    The Plaintiff States re-allege and incorporate by reference the allegations set forth

  in each of the preceding paragraphs of this Second Amended Supplemental Complaint.

         322.    The Due Process Clause of the Fifth Amendment prohibits the federal

  government from depriving individuals of their liberty interests or property interests without due

  process of law.

         323.    Defendants have failed to provide DACA grantees with the due process to which

  they are entitled, by failing to provide them with adequate notice about the procedures and

  timeline for renewing their DACA status.

         324.    Defendants have failed to provide DACA grantees with the due process to which

  they are entitled, by failing to give them adequate notice about the general termination of the

  DACA program after March 5, 2018 and by failing to provide DACA grantees adequate notice

  of their inability to apply for renewal of their DACA status after March 5, 2018.

         325.    Defendants are thus depriving Plaintiff States’ residents of their liberty and

  property interests in living and working in the United States without providing them adequate

  notice or opportunity to be heard.

         326.    Defendants’ conduct violates the Due Process Clause of the Fifth Amendment.

         327.    Defendants’ violations cause ongoing harm to the States and their residents.




                                                  92
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 93 of 99 PageID #: 7824




                                   EIGHTH CAUSE OF ACTION

    (Administrative Procedure Act – Arbitrary and Capricious, Contrary to Law, Excess of
                        Statutory Authority – July 2020 Wolf Memo)

         328.    The States reallege and incorporate by reference the allegations set forth in each

  of the preceding paragraphs of this Second Amended Supplemental Complaint.

         329.    The Administrative Procedure Act (“APA”), prohibits federal agency action that

  is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or that is

  in excess of statutory authority. 5 U.S.C. § 706(2)(A), (C).

         330.    Defendants’ implementation of the Wolf Memo to make interim changes to the

  DACA program are not supported by any reasonable explanation for the agency action, fail to

  assess the harms of applying the policy retroactively, fail to consider the significant reliance

  interests at stake, and were ordered by an agency official acting in his position without lawful

  authority, and are therefore arbitrary, capricious, contrary to law, and in excess of Defendants’

  statutory authority, in violation of the APA.

         331.    Defendants’ violation causes ongoing harm to the States and their residents.

                                    NINTH CAUSE OF ACTION

                   (Federal Vacancies Reform Act and Homeland Security Act)

         332.    The Plaintiff States re-allege and incorporate by reference the allegations set forth

  in each of the preceding paragraphs of this Second Amended Supplemental Complaint.

         333.    Under the FVRA, an agency action taken by an unlawfully serving acting official

  “shall have no force and effect” and “may not be ratified” after the fact. 5 U.S.C. § 3348(d)(1),

  (2).

         334.    The HSA establishes an order of succession for the position of Acting Secretary

  of Homeland Security. 6 U.S.C. § 113(a)(1)(A), 113(g)(1), 113(g)(2).


                                                   93
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 94 of 99 PageID #: 7825




         335.    Defendant Wolf’s predecessor, Acting Secretary Kevin McAleenan, was not the

  lawful successor to former Secretary Kirstjen Nielsen, and therefore lacked the authority to

  amend DHS’s order of succession that made Defendant Wolf next in line for the acting role.

  Because, under the FVRA, 5 U.S.C. § 3348(d)(1). McAleenan’s amendments to the order of

  succession were performed without lawful authority, they “shall have no force and effect.” In

  turn, Defendant Wolf’s assumption of the role of Acting Secretary based on McAleenan’s ultra

  vires amendment to the succession order is also unlawful under the HSA and FVRA.

         336.    Because Defendant Wolf is unlawfully serving as Acting Secretary, the official

  actions he has taken in that role, including making changes to the DACA program through the

  Wolf Memo, are ultra vires actions that are void ab initio under the plain terms of the FVRA.

  Under the FVRA, the changes to the DACA program ordered by the Wolf Memo therefore have

  “no force and effect.” 5 U.S.C. § 3348(d)(1).

         337.    Defendants’ violation causes ongoing harm to the States and their residents.

                                     PRAYER FOR RELIEF

         Wherefore, the States pray that the Court:

             a. Declare that the 2017 DHS Memorandum terminating the DACA program and the

                 Wolf Memo changing the DACA program are unauthorized by and contrary to the

                 Constitution and laws of the United States;

             b. Declare that the actions that DHS has taken to implement the 2017 DHS

                 Memorandum terminating the DACA program and the Wolf Memo changing the

                 DACA program are procedurally unlawful under the APA;




                                                  94
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 95 of 99 PageID #: 7826




           c. Declare that the actions that DHS has taken to implement the 2017 DHS

              Memorandum terminating the DACA program and the Wolf Memo changing the

              DACA program are substantively unlawful under the APA;

           d. Declare that the actions that DHS has taken to implement the 2017 DHS

              Memorandum terminating the DACA program and the Wolf Memo changing the

              DACA program are unlawful under the RFA;

           e. Declare that Defendant Wolf’s service as Acting Secretary of Homeland Security

              is unlawful under the FVRA and HSA;

           f. Declare that the Wolf Memo is invalid under the Federal Vacancies Reform Act

              and Homeland Security Act;

           g. Vacate the changes the Wolf Memo effected to the DACA program;

           h. Enjoin Defendants from terminating or amending the DACA program, including

              enjoining the Defendants from limiting rights to submit applications to renew

              DACA benefits, pending further orders from this Court;

           i. Enjoin Defendants from revoking the DHS policy protecting DACA application

              and renewal data from disclosure to ICE, CBP, or any other agency for purposes

              of immigration enforcement;

           j. Enjoin Defendants from using information obtained in any DACA application or

              renewal request to identify, apprehend, detain, or deport any DACA applicant or

              member of any DACA applicant’s family, or take any action against a DACA

              applicant’s current or former employer;




                                              95
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 96 of 99 PageID #: 7827




            k. Hold the Wolf Memo invalid and vacate the changes the Wolf Memo effected to

                DACA; and

            l. Award such additional relief as the interests of justice may require.



  DATED: August 28, 2020

                                                   LETITIA JAMES
                                                   Attorney General of the State of New York

                                                   By: /s/ Matthew Colangelo
                                                       Matthew Colangelo,
                                                         Chief Counsel for Federal Initiatives
                                                       Sania Khan, Assistant Attorney General
                                                       Joseph Wardenski, Senior Trial Counsel
                                                       Office of the New York State Attorney
                                                       General
                                                       28 Liberty Street
                                                       New York, NY 10005
                                                       Matthew.Colangelo@ag.ny.gov
                                                       Tel. (212) 416-6057
                                                       Fax (212) 416-6007

   MAURA HEALEY                                    BOB FERGUSON
   Attorney General for the Commonwealth of        Attorney General of the State of Washington
   Massachusetts
                                                   By: /s/ Robert W Ferguson
   By: /s/ Abigail B. Taylor                           Robert W. Ferguson (pro hac vice)
       Abigail B. Taylor (pro hac vice)                Attorney General
       David Ureña                                     Colleen M. Melody (pro hac vice)
       Assistant Attorneys General                     Civil Rights Unit Chief
       Office of the Attorney General                  Marsha Chien (pro hac vice)
       One Ashburton Place                             Assistant Attorney General
       Boston, MA 02108                                Office of the Attorney General
       Abigail.Taylor@mass.gov                         800 Fifth Avenue, Suite 2000
       David.Urena@mass.gov                            Seattle, WA 98104
       Tel. (617) 727-2200                             ColleenM1@atg.wa.gov
                                                       MarshaC@atg.wa.gov
                                                       Tel. (206) 464-7744




                                                96
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 97 of 99 PageID #: 7828




   WILLIAM TONG                                  KARL A. RACINE
   Attorney General                              Attorney General for the District of Columbia
   State of Connecticut
                                                 By: /s/ Kathleen Konopka
   By: /s/ Joshua Perry__________________            Deputy Attorney General
       Joshua Perry*                                 Public Advocacy Division
       Special Counsel for Civil Rights              400 6th Street, NW
       Office of the Attorney General                Washington, DC 20001
       165 Capitol Avenue                            Kathleen.Konopka@dc.gov
       Hartford, CT 06106                            Tel. (202) 724-6610
       Joshua.perry@ct.gov
       (860) 808-5372

   *Pro hac vice motion pending

   CLARE E. CONNORS                              KWAME RAOUL
   Attorney General of the State of Hawaii       Attorney General of the State of Illinois

   By: /s/ Robert T. Nakatsuji                   By: /s/ Jeffrey J. VanDam
       Robert T. Nakatsuji (pro hac vice)            Jeffrey J. VanDam
       Deputy Attorney General                       Public Interest Counsel
       State of Hawaii, Department of the            Office of the Illinois Attorney General
       Attorney General                              100 W. Randolph Street
       425 Queen Street                              Chicago, IL 60601
       Honolulu, HI 96813                            jvandam@atg.state.il.us
       Robert.T.Nakatsuji@hawaii.gov                 Tel. (312) 814-3400
       Tel. (808) 586-1360                           Fax (312) 814-3212

   THOMAS J. MILLER                              HECTOR H. BALDERAS
   Attorney General of the State of Iowa         Attorney General of the State of New Mexico

   By: /s/ Nathan Blake                          By: /s/ Tania Maestas
       Nathan Blake (pro hac vice)                   Tania Maestas (pro hac vice)
       Deputy Attorney General
       Office of the Attorney General of Iowa        Chief Deputy Attorney General
       1305 E. Walnut Street                         Jennie Lusk, Assistant Attorney General
       Des Moines, IA 50319                          Civil Rights Bureau Chief
       nathan.blake@ag.iowa.gov                      New Mexico Office of the Attorney
       Tel. (515) 281-4325                           General
       Fax (515) 281-4209                            408 Galisteo St.
                                                     Santa Fe, NM 87501
                                                     tmaestas@nmag.gov
                                                     Tel. (505) 490-4060
                                                     Fax (505) 490-4883




                                                97
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 98 of 99 PageID #: 7829



   KATHLEEN JENNINGS                              PETER NERONHA
   Attorney General of the State of Delaware      Attorney General of the State of Rhode Island

   By: /s/ Christian Douglas Wright               By: /s/ Michael W. Field
       Christian Douglas Wright (pro hac vice)    Michael W. Field*
       Director of Impact Litigation              Assistant Attorney General
       Vanessa L. Kassab                          Rhode Island Office of Attorney General
       Deputy Attorney General                    150 South Main Street
       Delaware Department of Justice             Providence, RI 02903
       820 N. French Street, 5th Floor            (401) 274-4400 x 2380
       Wilmington, DE 19801                       mfield@riag.ri.gov
       christian.wright@delaware.gov
       Phone: (302) 577-8600                      *Application for pro hac vice admission
                                                  forthcoming

   JOSHUA H. STEIN                                ELLEN F. ROSENBLUM
   Attorney General of the State of North         Attorney General of the State of Oregon
   Carolina
                                                  By: /s/ Brian de Haan
   By: /s/ Sripriya Narasimhan                        Brian de Haan, Assistant Attorney
       Sripriya Narasimhan*                           General
       Deputy General Counsel                         Trial Attorney
       North Carolina Department of Justice           brian.a.dehaan@doj.state.or.us
       114 W. Edenton Street                          Tel. (971) 673-1880
       Raleigh, NC 27603                              Fax (971) 673-5000
       SNarasimhan@ncdoj.gov
       Tel. (919) 716-6400

   *Application for pro hac vice admission
   forthcoming

   JOSH SHAPIRO                                   THOMAS J. DONOVAN, JR.
   Attorney General of the Commonwealth of        Attorney General of the State of Vermont
   Pennsylvania
                                                  By: /s/ Benjamin D. Battles
   By: /s/ Aimee D. Thomson                           Benjamin D. Battles
       Aimee D. Thomson*                              Solicitor General
       Deputy Attorney General                        Julio A. Thompson, Assistant Attorney
       Impact Litigation Section                      General, Director, Civil Rights Unit
       1600 Arch St., Suite 300                       Office of the Vermont Attorney General
       Philadelphia, PA 19103                         109 State Street
       athomson@attorneygeneral.gov                   Montpelier, VT 05609
       Tel. (267) 374-2787                            Benjamin.Battles@vermont.gov
                                                      Tel. (802) 828-5500
   * Application for admission forthcoming




                                                 98
Case 1:17-cv-05228-NGG-JO Document 271 Filed 08/28/20 Page 99 of 99 PageID #: 7830




   MARK R. HERRING                            PHILIP J. WEISER
   Attorney General of the Commonwealth of    Attorney General of the State of Colorado
   Virginia
                                              By: /s/ Eric R. Olson
                                                  Eric R. Olson (pro hac vice)
   By: /s/ Michelle S. Kallen                     Solicitor General
       Michelle S. Kallen (pro hac vice)          Office of the Attorney General
       Deputy Solicitor General                   Colorado Department of Law
       202 North Ninth Street                     1300 Broadway, 10th Floor
       Richmond, VA 23219                         Denver, CO 80203
       mkallen@oag.state.va.us                    Phone: (720) 508-6548
                                                  Eric.Olson@coag.gov
       Tel. (804) 786-7240




                                             99
